Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 1 of 55 PageID #: 236
                                                                               FILED
                                                                            IN CLERK'S OFFICE
                                                                        US DISTRICT COURT E.D.N.Y

  UNITED STATES DISTRICT COURT                                         *      DEC 2 3 2019      ★
  EASTERN DISTRICT OF NEW YORK
                                                                        BROOKLYN OFFICE
  UNITED STATES OF AMERICA,

                                                                       Civil Action No.
                                    Plaintiff,

           - V.-



  ABH NATURE'S PRODUCTS,INC., ABH
 PHARMA,INC., STOCKNUTRA.COM,INC.,
  and MOHAMMED "Md." JAHIRUL ISLAM,

                                   Defendants.



                       CONSENT DECREE OF PERMANENT INJUNCTION

          WHEREAS, the United States of America, by its undersigned counsel, having filed a

  Complaint in this Court (the "Complaint") against ABH Nature's Products, Inc., ABH Pharma,

  Inc., StockNutra.com, Inc., and Mohammed "Md." Jahirul Islam ("Islam") (collectively,

 "Defendants"), a copy of which is annexed hereto as Exhibit A;

          WHEREAS, Defendants do not admit or deny the allegations in the Complaint, and the

  parties wish to settle this action without further litigation; and

          WHEREAS, Defendants having appeared and consented to entry of this Decree without

  contest and before any testimony has been taken, and the United States of America having

  consented to this Decree;

         NOW THEREFORE it is HEREBY ORDERED, ADJUDGED, AND DECREED as

  follows that, pursuant to the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.(the

 "Act") and the inherent power ofthis Court:




                                              ^         I
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 2 of 55 PageID #: 237
 United States v. ABH Nature's Products, Inc., et al.
 Consent Decree ofPermanent Injunction

          1.       This Court has jurisdiction over the subject matter and all parties to this action

 pursuant to 21 U.S.C.§ 332 and its inherent equitable authority, and has personaljurisdiction over

 all parties to this action.

          2.       The Complaint states a cause of action against Defendants under the Act.

         3.        The Complaint alleges that Defendants violate 21 U.S.C. § 331(a) by introducing

 or delivering for introduction, or causing to be introduced or delivered for introduction, into

 interstate commerce articles offood (dietary supplements), as defined by 21 U.S.C. § 321(ff), that

 are adulterated within the meaning of 21 U.S.C. § 342(g)(1), in that they have been prepared,

 packed, or held in violation of the current good manufacturing practice regulations for dietary

 supplements set forth in 21 C.F.R. Part 111 ("dietary supplement cGMP").

         4.        The Complaint alleges that Defendants violate 21 U.S.C. § 331(k) by causing

 articles of food (dietary supplements) to become adulterated within the meaning of 21 U.S.C.

 § 342(g)(1), while such articles are held for sale after shipment ofone or more oftheir components

 in interstate commerce.


          5.       The Complaint alleges that Defendants violate 21 U.S.C. § 331(d) by introducing

 or delivering for introduction, or causing to be introduced or delivered for introduction, into

 interstate commerce new drugs, as defined by 21 U.S.C. § 321(p), that are neither approved

 pursuant to 21 U.S.C. § 355(a) nor exempt from approval pursuant to 21 U.S.C. § 355(i).

         6.        The Complaint alleges that Defendants violate 21 U.S.C. § 331(a) by introducing

 or delivering for introduction, or causing to be introduced or delivered for introduction, into

 interstate commerce drugs that are misbranded within the meaning of 21 U.S.C. § 352(f)(1)

 because their labeling fails to bear adequate directions for use.




                                                        Page 2 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 3 of 55 PageID #: 238
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

           7.       Upon entry ofthis Decree, Defendants and each and all oftheir directors, officers,

  agents, representatives, employees, attorneys, successors, and assigns, and any and all persons in

  active concert or participation with any of them, who have received actual notice of this Decree

  by personal service, or otherwise, are permanently restrained and enjoined under 21 U.S.C.

  § 332(a), and the inherent equitable authority of this Court, from directly or indirectly receiving,

  manufacturing, preparing, packing, repacking, labeling, holding, or distributing any articles of

  food (including but not limited to dietary supplements and their components) at or from 131

  Heartland Boulevard, Edgewood, New York, or at or from any other location(s) at which

  Defendants now or in the future directly or indirectly receive, manufacture, prepare, pack, repack,

  label, hold, or distribute any articles offood (including but not limited to dietary supplements and

  their components)(hereafter,"Defendants' Facility" or "Facility"),imless and imtil:

           A.       Defendants retain, at Defendants' expense, an independent person (the "cGMP

                   Expert"), who is without any personal or financial ties (other than a retention

                   agreement)to Defendants and/or their families, and who,by reason of background,

                   training, education, or experience, is qualified to inspect the Facility to determine

                    whether the Facility, methods, processes, and controls are operated and

                    administered in conformity with dietary supplement cGMP. Defendants shall

                   notify FDA in writing ofthe identity and qualifications ofthe cGMP Expert within

                   three(3)business days ofretaining such expert;

          B.       The cGMP Expert performs a comprehensive inspection of the Facility and the

                   methods, processes, and controls that Defendants use to receive, manufacture,

                   prepare, pack, repack, label, hold, and distribute dietary supplements to determine




                                                         Page 3 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 4 of 55 PageID #: 239
 United States v. ABH Nature's Products, Inc., et al.
 Consent Decree ofPermanent Injunction

                   whether Defendants are in compliance with this Decree, the Act, and its

                  implementing regulations;

                   The cGMP Expert certifies in writing to FDA that:

                   i.       The cGMP Expert has inspected the Facility, methods, processes, and

                            controls that Defendants use to receive, manufacture, prepare, pack,repack,

                            label, hold, and distribute dietary supplements;

                   ii.      All dietary supplement cGMP deviations brought to Defendants' attention

                            by FDA,the cGMP Expert, or any other source have been corrected; and

                   iii.     The Facility and the methods, processes, and controls that Defendants use

                            to receive, manufacture, prepare, pack, repack, label, hold, and distribute

                            dietary supplements, are, in the cGMP Expert's opinion,in compliance with

                            this Decree,the Act, and its implementing regulations. The cGMP Expert's

                            report ofthe inspection, which shall be submitted to FDA at the same time

                            it is presented to Defendants, shall include, but not be limited to, a

                            determination that Defendants have methods, processes, and controls to

                            ensure that they:

                           (1)       Conduct appropriate tests or examinations to verify the identity of

                                     any component that is a dietary ingredient, prior to use, as required

                                     by21 C.F.R. § 111.75(a)(l)(i);

                           (2)       Verify that finished batches of dietary supplements meet product

                                     specifications for identity, purity, strength, and composition, and for

                                     limits on those types of contamination that may adulterate, or that




                                                        Page 4 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 5 of 55 PageID #: 240
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

                                      may lead to the adulteration of, the finished batch of dietary

                                      supplements, as required by 21 C.F.R. § 111.75(c); and

                            (3)       Establish and follow written procedures for laboratory operations,

                                      as required by 21 C,F.R. § 111.303.

           D.       Defendants retain, at Defendants' expense, an independent person (the "Labeling

                    Expert") who is without any personal or financial ties (other than a retention

                    agreement) to Defendants and/or their families, except that this person may be the

                    same as the cGMP Expert described in Paragraph 7.A of this Decree, and who, by

                    reason of background, training, education, or experience, is qualified to review

                    Defendants' product labeling (including but not limited to labels, catalogs, and

                    websites) and other product claims to determine whether Defendants' claims cause

                    any product that they receive, manufacture, prepare, pack, repack, label, hold, or

                    distribute to be a drug within the meaning of 21 U.S.C. § 321(g)(1). Defendants

                    shall notify FDA in writing ofthe identity and qualifications ofthe Labeling Expert

                    within three(3)business days ofretaining such expert;

           E.       The Labeling Expert conducts a comprehensive review of Defendants' product

                   labeling (including but not limited to labels, catalogs, and websites) and other

                    product claims to determine whether Defendants' claims cause any product that

                   Defendants receive, manufacture, prepare, pack,repack,label, hold, or distribute to

                   be a drug within the meaning of21 U.S.C. § 321(g)(1);

          F.       The Labeling Expert certifies in writing to FDA that: (i) the Labeling Expert has

                   reviewed Defendants' product labeling and other product claims to determine

                    whether Defendants' claims cause any product that they receive, manufacture.


                                                         Page 5 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 6 of 55 PageID #: 241
 United States v. ABH Nature's Products, Inc., et al.
 Consent Decree ofPermanent Injunction

                   prepare, pack, repack, label, hold, or distribute to be a drug within the meaning of

                  21 U.S.C.§ 321(g)(1); and (ii)Defendants' products and claims are,in the Labeling

                   Expert's opinion, in compliance with this Decree, the Act, and its implementing

                  regulations. The Labeling Expert shall prepare a detailed report of this review,

                   which shall be submitted to FDA at the same time it is presented to Defendants,

                   that shall include, but not be limited to,(i)specific results ofthe Labeling Expert's

                   review,including references to product names and copies ofall materials reviewed;

                   and (ii) the Labeling Expert's determination of whether Defendants have

                   implemented procedures that are adequate to ensure that claims do not cause any

                   product that Defendants receive, manufacture, prepare, pack,repack,label, hold,or

                   distribute to be a drug within the meaning of21 U.S.C.§ 321(g)(1), unless and until

                   the product is the subject of an approved new drug application or abbreviated new

                   drug application, or is exempt from approval under an investigational new drug

                   application, 21 U.S.C. §§ 355(a),(b),(i),(j).

                   For all products for which Defendants have removed claims that caused such

                   products to be drugs within the meaning of the Act, and such products meet the

                   Act's definition of dietary supplement. Defendants shall comply with the dietary

                   supplement provisions of the Act and its implementing regulations, and the

                   requirements of Paragraph 7 of this Decree, before introducing such products into

                   interstate conunerce as dietary supplements;

          G.       Defendants recall and destroy,under FDA's supervision and in accordance with the

                   procedures and exceptions provided in Paragraph 9 of this Decree, all dietary

                   supplements (including components, raw and in-process materials, and finished


                                                        Page 6 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 7 of 55 PageID #: 242
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

                    products) and drugs (including components, raw and in-process materials, and

                   finished products) that were received, manufactured, prepared, packed, repacked,

                    labeled, held, or distributed between January 1, 2013, and the date of entry of this

                    Decree;

           H.       Defendants report to FDA in writing the actions they have taken to:

                    i.       Correct the dietary supplement cGMP deviations brought to Defendants'

                             attention by FDA,the cGMP Expert, and any other source;

                    ii.      Ensure that the facilities, methods, processes, and controls used to receive,

                             manufacture, prepare, pack, repack, label, hold, and distribute dietary

                             supplements are and will be continuously operated in conformity with

                             dietary supplement cGMP; and

                    iii.     Ensure that Defendants' claims do not cause any product that they receive,

                             manufacture, prepare, pack, repack, label, hold, or distribute to be a drug

                             within the meaning of 21 U.S.C. § 321(g)(1) unless the product is the

                             subject of an approved new drug application or aibbreviated new drug

                             application, or is exempt from approval under an investigational new drug

                             application, 21 U.S.C. §§ 355(a),(b),(i), and (j);

           I.       As and when FDA deems necessary, FDA representatives inspect Defendants'

                    Facility, including the buildings, equipment, products, labeling, and all relevant

                    records contained therein, to determine whether the requirements of this Decree

                    have been met and whether Defendants are operating in conformity with the Act,

                    its implementing regulations, and this Decree;




                                                         Page 7 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 8 of 55 PageID #: 243
 United States v. ABH Nature's Products, Inc., et al.
 Consent Decree ofPermanent Injunction

          J.       Defendants have paid all costs of FDA's inspections, investigations, supervision,

                   analyses, examinations, and reviews with respect to Paragraphs 7 and 9 of this

                   Decree, at the rates set forth in Paragraph 16 ofthis Decree; and

          K.      FDA notifies Defendants in writing that they appear to be in compliance with the

                  requirements set forth in Paragraph 7 of this Decree. In no circumstance shall

                  FDA's silence be construed as a substitute for written notification.

          8.       Upon entry of this Decree, Defendants and each and all of their directors, officers,

 agents,representatives,employees,attorneys, successors, assigns, and any and all persons in active

 concert or participation with any of them, who have received actual notice of this Decree by

 personal service or otherwise, are also permanently restrained and enjoined under 21 U.S.C.

 § 332(a), and the inherent equitable authority of this Court, from directly or indirectly receiving,

 manufacturing, preparing, packing, repacking, labeling, holding, and/or distributing any drugs, as

 defined by 21 U.S.C. § 321(g)(1), in violation of the Act and/or its implementing regulations, at

 or from Defendants' Facility.

          9.       Within fifteen (15) business days after entry of this Decree, Defendants, under

 FDA's supervision, shall destroy all dietary supplements (including components, raw and in-

 process materials, and finished products) and drugs (including components, raw and in-process

 materials, and finished products) in Defendants' possession, custody, or control as of November

 20, 2019, with the sole exception of the items identified on Exhibit B hereto, which Defendants

 represent and warrant under penalty of peijury constitute raw materials and not in-process

 materials or finished products. Defendants shall bear the costs of destruction and the costs of

 FDA's supervision. Defendants shall destroy the dietary supplements and drugs in accordance

 with, and not contrary to, all federal, state, and local laws. With regard to the raw materials


                                                        Page 8 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 9 of 55 PageID #: 244
 United States v. ABH Nature's Products, Inc., et al.
 Consent Decree ofPermanent Injunction

 identified on Exhibit B, Defendants shall, at their own cost, hold such raw materials in their

 inventory and not sell, transfer, or otherwise introduce such materials into commerce or use such

  materials in the manufacturing of any product, unless and until:

          A.       Defendants retain, at Defendants' expense, an independent person ("Ingredients

                   Expert"), who is without any personal or financial ties (other than a retention

                   agreement)to Defendants and/or their families, except that this person may be the

                   same as the cGMP Expert described in Paragraph 7.A of this Decree, and who,by

                   reason of background,training, education, or experience, is qualified to inspect the

                   materials identified on Exhibit B. Defendants shall notify FDA in writing of the

                   identity and qualifications of the Ingredients Expert within three(3)business days

                   ofretaining such expert;

          B.       The Ingredients Expert performs a comprehensive inspection of the materials

                   identified in Exhibit B, to determine whether they: (i) conform with this Decree,

                   the Act, and its implementing regulations;(ii) specifically conform with the firm's

                   component specifications established in accordance with 21 C.F.R. 111.70(b); and

                  (iii) are within the component supplier's expiration dates;

          C.       The Ingredients Expert certifies in writing that the raw materials fully comply with

                   this Decree, the Act, its implementing regulations, and component specifications

                   established in conformance with 21 C.F.R. 111.70(b), and are within expiration

                   dates. The Ingredients Expert's report ofthe inspection shall be submitted to FDA

                   at the same time it is presented to Defendants; and




                                                        Page 9 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 10 of 55 PageID #: 245
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

           D.       FDA notifies Defendants in writing that they appear to be in compliance with the

                    requirements set forth in subparagraphs 9.A-C ofthis Decree. In no circumstances

                    shall FDA's silence be construed as a substitute for written notification.

  If the Ingredients Expert and/or FDA, upon review of the Ingredients Expert's report of the

  inspection, determines that any of the raw materials identified on Exhibit B do not comply with

  this Decree, the Act, and/or implementing regulations. Defendants shall destroy such material(s)

  within seven (7) days of receiving notice of such determination at Defendants' expense and in

  accordance with, and not contrary to, all federal, state, and local laws. If the Ingredients Expert

  does not provide a written determination to FDA in the manner provided for in this Paragraph as

  to whether any of the raw materials identified on Exhibit B comply with this Decree, the Act,

  and/or implementing regulations within sixty(60) days of entry of this Decree, Defendants shall

  destroy such materials within seventy(70)days ofentry ofthis Decree at Defendants' expense and

  in accordance with, and not contrary to, all federal, state, and local laws.

           10.      After complying with Paragraph 7 of this Decree and receiving FDA's written

  notification pursuant to Paragraph 7.K, Defendants shall retain an independent person (the

  "Auditor") who shall meet the criteria for, and may be the same person as, the cGMP Expert

  described in Paragraph 7.A,to conduct audit inspections ofthe Facility and the methods,processes,

  and controls used to receive, manufacture, prepare, pack,repack,label, hold, and distribute dietary

  supplements. The following obligations apply to these audits:

           A.       The Auditor shall conduct audit inspections no less jfrequently than once every six

                   (6) months for a period of no less than five (5) years and then at least once every

                    year thereafter. The first audit shall occur not more than six (6) months after

                    Defendants have received FDA's written notification pursuant to Paragraph 7.K.


                                                     Page 10 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 11 of 55 PageID #: 246
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

                    The Auditor must be physically present at the Facility during the audit inspections.

                    The audit inspections may not be conducted by virtual means (e.g., by camera or

                    videolink).

           B.       At the conclusion of each audit inspection, the Auditor shall prepare a detailed

                    written audit report ("Audit Report") analyzing whether Defendants are in

                    compliance with this Decree, the Act, and its implementing regulations and

                    identifying any deviations from such requirements("Audit Report Observations").

                    As a part of every Audit Report(except the first one), the Auditor shall assess the

                    adequacy of actions taken by Defendants to correct all previous Audit Report

                    Observations,       The Audit Reports shall be delivered contemporaneously to

                    Defendants and FDA by courier service or overnight delivery service, no later than

                    five (5) business days after the audit inspection is completed. In addition.

                    Defendants shall maintain the Audit Reports in separate files at Defendants'

                    Facility and shall promptly make the Audit Reports available to FDA upon request.

           C.       If an Audit Report contains any Audit Report Observations, Defendants shall,

                    within ten (10) business days after receipt of the Audit Report, correct those

                    observations, unless FDA notifies Defendants that a shorter time period is

                    necessary. If, after receiving the Audit Report, Defendants believe that correction

                    of the Audit Report Observations will take longer than ten (10) business days.

                    Defendants shall, within five (5) business days after receipt of the Audit Report,

                    submit to FDA in writing a proposed schedule for completing corrections ("Audit

                    Correction Schedule"). The Audit Correction Schedule must be reviewed and

                    approved by FDA in writing prior to implementation by Defendants. In no


                                                     Page 11 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 12 of 55 PageID #: 247
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

                    circumstance shall FDA's silence be construed as a substitute for written approval.

                    Defendants shall complete all corrections according to the approved Audit

                    Correction Schedule. Within twenty (20) business days after Defendants' receipt

                    of an Audit Report, unless FDA notifies Defendants that a shorter time period is

                    necessary, or within the time period provided in an FDA-approved Audit

                    Correction Schedule, the Auditor shall review the actions taken by Defendants to

                    correct the Audit Report Observations. Within five (5) business days after

                    beginning that review. Defendants shall ensure that the Auditor reports in writing

                    to FDA whether each of the Audit Report Observations has been corrected and, if

                    not, which Audit Report Observations remain uncorrected.

           11.      Upon entry of this Decree, Defendants are permanently restrained and enjoined

  under 21 U.S.C. § 332(a) from directly or indirectly doing or causing to be done any of the

  following acts:

           A.       Violating 21 U.S.C. § 331(a), by introducing or delivering for introduction, or

                    causing to be introduced or delivered for introduction, into interstate commerce

                    articles of food (including but not limited to dietary supplements and their

                    components)that are adulterated within the meaning of21 U.S.C. § 342(g)(1);

           B.       Violating 21 U.S.C. § 331(k), by causing articles offood (including but not limited

                    to dietary supplements and their components) to become adulterated within the

                    meaning of 21 U.S.C. § 342(g)(1), while such articles are held for sale after

                    shipment ofone or more of their components in interstate commerce;

           C.       Violating 21 U.S.C. § 331(d) by introducing or delivering for introduction, or

                    causing to be introduced or delivered for introduction, into interstate commerce


                                                     Page 12 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 13 of 55 PageID #: 248
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

                    new drugs, as defined by 21 U.S.C. § 321(p), that are neither approved pursuant to

                    21 U.S.C. § 355(a) nor exempt from approval pursuant to 21 U.S.C. § 355(1);

           D.       Violating 21 U.S.C. § 331(a), by introducing or delivering for introduction, or

                    causing to be introduced or delivered for introduction, into interstate commerce

                    articles of drug that are misbranded within the meaning of21 U.S.C. § 352; and

           E.       Failing to implement and continuously maintain the requirements ofthis Decree.

           12.      If, at any time after entry of this Decree, FDA determines, based on the results of

  an inspection, the analysis ofa sample, a report, or data prepared or submitted by Defendants, the

  cGMP Expert, Labeling Expert, Ingredients Expert, Auditor, or any other information, that

  Defendants have failed to comply with any provision of this Decree, have violated the Act or its

  implementing regulations, or that additional corrective actions are necessary to achieve

  compliance with this Decree, the Act, or its implementing regulations, FDA may, as and when it

  deems necessary, notify Defendants in writing ofthe noncompliance and order Defendants to take

  appropriate corrective action, including, but not limited to, ordering Defendants to immediately

  take one or more ofthe following actions:

           A.       Cease receiving, manufacturing, preparing, packing, repacking, labeling, holding,

                    or distributing any and all products;

           B.       Recall, at Defendants' expense, any product that in FDA'sjudgment is adulterated,

                    misbranded, or otherwise in violation of this Decree, the Act, or its implementing

                    regulations;

           C.       Revise, modify, expand, or continue to submit any reports, plans, procedures, or

                    other records prepared pursuant to this Decree;

           D.       Submit additional reports or information to FDA as requested;


                                                     Page 13 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 14 of 55 PageID #: 249
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

           E.      Institute or reimplement any ofthe requirements set forth in this Decree;

          F.       Issue a safety alert; and/or

           G.       Take any other corrective actions as FDA, in its discretion, deems necessary to

                    protect the public health or bring Defendants into compliance with this Decree, the

                    Act, or its implementing regulations.

  This remedy shall be separate and apart from,and in addition to, any other remedy available to the

  United States under this Decree or under the law.


           13.      Upon receipt of any order issued by FDA pursuant to Paragraph 12 ofthis Decree,

  Defendants shall immediately and fully comply with the terms of the order. Any cessation of

  operations or other action described in Paragraph 12 shall continue imtil Defendants receive

  written notification from FDA that Defendants appear to be in compliance with this Decree, the

  Act, and its implementing regulations, and that Defendants may resume operations. Defendants

  shall pay all costs ofrecalls and other corrective actions, including the costs ofFDA's inspections,

  investigations, supervision, analyses, examinations, sampling, testing, reviews, document

  preparation, travel, and subsistence expenses to implement and monitor the remedies set forth in

  Paragraph 12, at the rates specified in Paragraph 16.

           14.      Representatives of FDA shall be permitted, without prior notice and as and when

  FDA deems necessary, to inspect Defendants' Facility and operations and, without prior notice,

  take any other measures necessary to monitor and ensure continuing compli2ince with the terms of

  this Decree,the Act, and all applicable regulations. During such inspections,FDA representatives

  shall be permitted to: have immediate access to Defendants' places ofbusiness including, but not

  limited to all buildings, equipment, dietary supplement components, raw ingredients, in-process

  materials, finished and unfinished products, containers, packaging material, labeling, and other


                                                     Page 14 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 15 of 55 PageID #: 250
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

  material therein; take photographs and make video recordings; take samples ofDefendants' dietary

  supplements, dietary supplement components, and drugs, raw ingredients, in-process materials,

  finished and unfinished products, containers, packaging material,labeling, and other material; and

  examine and copy all records relating to the receipt, manufacture, preparing, packing, repacking,

  labeling, holding, and distribution of any and all of Defendants' products and their components.

  The inspections shall be permitted upon presentation of a copy of this Decree and appropriate

  credentials. The inspection authority granted by this Decree is separate from, and in addition to,

  the authority to make inspections under the Act, 21 U.S.C. § 374.

           15.      Defendants shall promptly provide any information or records to FDA upon request

  regarding the receipt, manufacture, preparing, packing, repacking, labeling, holding, and

  distribution of Defendants' products, including components.

           16.      Defendants shall pay all costs of FDA's inspections, investigations, supervision,

  analyses, examinations, and reviews that FDA deems necessary to evaluate Defendants'

  compliance with any part ofthis Decree,including the travel incurred by specialized investigatory

  and expert personnel, at the standard rates prevailing at the time the costs are incurred. As ofthe

  date that this Decree is signed by the parties, these rates are; $97.57 per hour or fraction thereof

  per representative for inspection and investigative work; $132.89 per hour or fraction thereof per

  representative for analytical or review work; $0.58 per mile for travel expenses by automobile;

  government rate or the equivalent for travel by air or other means; and the published government

  per diem rate for subsistence expenses where necessary. In the event that the standard rates

  applicable to FDA supervision of court-ordered compliance are modified, these rates shall be

  increased or decreased without further order ofthe Court. Defendants shall make payment in full

  to FDA within twenty(20)business days ofreceiving written notification from FDA ofthe costs.


                                                     Page 15 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 16 of 55 PageID #: 251
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

           17.      Within five (5) business days after entry of this Decree, Defendants shall post a

  copy ofthis Decree in a conspicuous location in a common area at Defendants' Facility and shall

  ensure that the Decree remains posted for as long as the Decree remains in effect. Within ten(10)

  business days after entry of this Decree, Defendants shall provide to FDA an affidavit, from a

  person with personal knowledge of the facts stated therein, stating the fact and manner of

  compliance with this Paragraph.

           18.      Within ten (10) business days after entry of this Decree, Defendants shall hold a

  general meeting or series of smaller meetings for all employees, at which they shall describe the

  terms and obligations ofthis Decree. Within fifteen(15)business days after entry ofthis Decree,

  Defendants shall provide to FDA an affidavit, from a person with personal knowledge ofthe facts

  stated therein, stating the fact and manner of compliance with this Paragraph and a copy of the

  agenda,list ofattendees,and meeting minutes from the meeting(s)held pursuant to this Paragraph.

           19.      Within ten(10) business days after entry of this Decree, Defendants shall provide

  a copy ofthe Decree by personal service or certified mail(return receipt requested)to each and all

  of their directors, officers, agents, representatives, employees, attorneys, successors, and assigns,

  and any and all persons or entities in active concert or participation with any ofthem ("Associated

  Persons"). Within twenty(20) business days after entry of this Decree, Defendants shall provide

  to FDA an affidavit, from a person with personal knowledge ofthe facts stated therein, stating the

  fact and manner ofcompliance with this Paragraph,identifying the names,addresses,and positions

  of all Associated Persons who have received a copy of this Decree, and attaching a copy of the

  executed certified mail return receipts.

           20.      In the event that any of the Defendants becomes associated with any additional

  Associated Person(s) at any time after entry ofthis Decree, Defendants shall immediately provide


                                                     Page 16 of 21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 17 of 55 PageID #: 252
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

  a copy of this Decree, by personal service or certified mail (return receipt requested) to such

  Associated Person(s). Within five (5) business days of each time that any of the Defendants

  becomes associated with any additional Associated Person, Defendants shall provide to FDA an

  affidavit, from a person with personal knowledge of the facts stated therein, stating the fact and

  manner of compliance with this paragraph, identifying the names, addresses, and positions of all

  Associated Persons who received a copy of this Decree pursuant to this Paragraph, and attaching

  a copy ofthe executed certified mail retum receipts.

           21.      Defendants shall notify FDA in writing at least ten (10) business days before any

  change in ownership, name, or character of their business that occurs after entry of this Decree,

  including an incorporation, reorganization, creation of a subsidiary, relocation, dissolution,

  bankruptcy, assignment, sale, or any other change in the structure or identity of ABH Nature's

  Products, Inc., ABH Pharma, Inc., or StockNutra.com, Inc., or the sale or assignment of any

  business assets, such as buildings, equipment, or inventory, that may affect obligations arising out

  of this Decree. Defendants shall provide a copy of this Decree to any prospective successor or

  assign at least twenty(20)business days prior to any sale or assignment. Defendants shall furnish

  FDA with an affidavit ofcompliance with this Paragraph no later than ten(10)business days prior

  to such assignment or change in ownership.

           22.     If any Defendant fails to comply with any provision of this Decree, the Act, or its

  implementing regulations,including any time frame imposed by this Decree,then Defendants shall

  pay to the United States of America: eight thousand dollars ($8,000) in liquidated damages for

  each day such violation continues; an additional sum offive thousand dollars($5,000)in liquidated

  damages per day per violation,for each violation ofthis Decree, the Act, and/or its implementing

  regulations; and an additional sum in liquidated damages equal to twice the retail value of any


                                                     Page 17 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 18 of 55 PageID #: 253
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

  product distributed in violation of this Decree, the Act, and/or its implementing regulations.

  Defendants understand and agree that the liquidated damages specified in this Paragraph are not

  punitive in nature and their imposition does not in any way limit the ability ofthe United States to

  seek, or the Court to impose, additional civil or criminal penalties to be paid by Defendants, or

  remedies based on conduct that may also be the basis for payment ofliquidated damages pursuant

  to this Paragraph.

          23.       Should the United States bring and prevail in a contempt action to enforce the terms

  ofthis Decree, Defendants shall, in addition to other remedies, reimburse the United States for its

  attorneys* fees (including overhead), expert witness fees, travel expenses incurred by attorneys

  and witnesses, investigational and analytical expenses, administrative and court costs, and any

  other costs or fees relating to such contempt proceedings.

          24.       Defendants shall abide by the decisions ofFDA,and FDA's decisions shall be final.

  All decisions conferred upon FDA in this Decree shall be vested in FDA's discretion and, to the

  extent that these decisions are subject to review,shall be reviewed by the Court under the arbitrary

  and capricious standard set forth in 5 U.S.C. § 706(2)(A). Review by the Court of any FDA

  decision rendered pursuant to this Decree shall be based exclusively on the written record before

  FDA at the time the decision was made. No discovery shall be taken by either party.

           25.      All notifications, correspondence, and communications to FDA required by the

  terms of this Decree shall be prominently marked "Decree Correspondence" and addressed to

  Program Division Director, Office ofHuman and Animal Food Operations East-Division 1, U.S.

  Food and Drug Administration, 158-15 Liberty Avenue, Room 4050, Jamaica, NY 11433, and

  shall reference this civil action by case name and civil action number.




                                                     Page 18 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 19 of 55 PageID #: 254
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

           26.      The Decree resolves only the claims in this statutory injunction action brought

  under 21 U.S.C. § 332(a) as set forth in the Complaint. Defendants specifically state and agree

  that entry of this Decree does not preclude any other civil, criminal, or administrative claims that

  the government may have or may bring in the future against any of the Defendants herein in

  connection with, or relating to, any of the Defendants* activities involving FDA-regulated

  products,including the conduct alleged in the Complaint filed with this Decree.

           27.      This Decree may be executed in separate counterparts, each of which constitutes an

  original and all of which constitute one and the same Decree. Signatures delivered by facsimile

  transmission, or as .pdf attachments to emails, shall constitute acceptable, binding signatures for

  purposes ofthis Decree.

           28.      This Court retains jurisdiction over this action and the parties thereto for the

  purpose of enforcing and modifying this Decree and for the purpose of granting such additional

  relief as may be necessary or appropriate.




                                                     Page 19 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 20 of 55 PageID #: 255



      United States v. ABH Nature's Products, Inc., et al.
      Consent Decree ofPermanent Injunction

      The undersigned hereby consent to entry ofthe foregoing Decree:
       Dated: December              ,2019                    Dated: December        ,2019

       For Defendants                                        For Plaintiff

                                                             RICHARD P. DONOGHUE
                                                             United States Attorney
                                                             Eastern District ofNew York
                                                             271 Cadman Plaza East.
                                                             Brooklyn, New York 11201

    c:
             d "Vld."
      Mohammed ^d."Jahirul Islarh,
                           Islarh                            EVAN P. LESTELLE
      individually, and on behalf of                         Assistant United States Attomey
      ABH Nature's Products, Inc.,                           (718)254-7000
      ABH Phaima, Inc., and                                  Evan.Lestelle@usdoj.gov
      StockNutra.com, Inc., corporations.
                                                             JOSEPH H.HUNT
                                                             Assistant Attomey General
      Dated: December              ,2019                     Civil Division

                                                             DAVID M. MORRELL
                                                             Deputy Assistant Attorney General
      David L. Rosen, BS Pharm,JD
      Foley & Lardner LLP                                    GUSTAV W.EYLER
      3000 K St., NW,6^ Floor                                Director
      Washington, DC 20007-5109                              Consumer Protection Branch
      Phone: 202-672-5430
      Email: drosen@foley.com                                Dated: December          ,2019
      Attorney for Defendants


                                                             JOSHUA A.FOWKES
                                                             Trial Attorney
                                                             Consumer Protection Branch
                                                             Department of Justice, Civil Division
                                                             450 5^ Street, NW,Suite 6400-Sduth
                                                             Washington, D.C.20530
                                                             202-532-4218
                                                             Joshua.A.Fowkes@usdoj.gov




                                                        Page 20 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 21 of 55 PageID #: 256



    United States v. ABH Nature's Products,Inc., et al.
    Consent Decree ofPermanent Injunction

    The undersigned hereby consent to entry ofthe foregoing Decree:
     Dated: December               2019                    Dated: December 1^.2019
     For Defendants                                        For Plaintiff

                                                           RICHARD P.DONOGHUE
                                                           United States Attorney
                                                           Eastem District ofNew York
                                                           271 Cadman Plaza East
                                                           Brooklyn, New York 11201


    Mohammed "Md." Jahirul Islam,                         EVANP.LESTELLE
    individually, and on behalf of                         Assistant United States Attomey
    ABH Nature's Products, Inc.,                          (718)254-7000
    ABH Pharma,Inc., and                                  Evan.Lestelle@usdoj.gov
    StocI{Nutra,com, Inc., corporations.
                                                          JOSEPH H. HUNT
                                                          Assistant Attomey General
    Dated: December              I 2019                   Civil Division

                                                          DAVID M.MORRELL
                                                          Deputy Assistant Attomey General
    David L. Rosen,BS Pharm, JD
    Foley & Lardner LLP                                   GUSTAVW.EYLER
    3000 K St., NW,6*^ Floor                              Director
    Washington,DC 20007-5109                              Consumer protection Branch
    Phone: 202-672-5430
    Email: drosen@foley.com                               Dated: December           ,2019
    Attorney for Defendants


                                                          JOmAA.
                                                          Tyfal Attomey
                                                          Consumer Protection Branch
                                                          Department of Justice, Civil Division
                                                          450 5^ Street, NW,Suite 6400-South
                                                          Washington,D.C. 20530
                                                          202-532-4218
                                                          Joshua.A.Fowkes@usdoj.gov




                                                    Page 20 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 22 of 55 PageID #: 257
  United States v. ABH Nature's Products, Inc., et al.
  Consent Decree ofPermanent Injunction

                                                         OF COUNSEL:


                                                         ROBERT P. CHARROW
                                                         General Counsel


                                                         STACY CLINEAMESr
                                                         Chief Counsel
                                                         Food and Drug Administration
                                                         Deputy General Coimsel
                                                         Department of Health and Human Services

                                                         ANNAMARIE KEMPIC
                                                         Deputy Chief Counsel for Litigation

                                                         WILLIAM THANHAUSER
                                                         Associate Chief Counsel, Litigation
                                                         United States Department of Health and
                                                         Human Services
                                                         Office ofthe General Counsel
                                                         Food and Drug Division
                                                         10903 New Hampshire Avenue
                                                         Bldg. 32, Room 4393
                                                         Silver Spring, MD 20993-0002
                                                         Phone:(301)348-3052
                                                         Email: William.Thanhauser@fda.hhs.gov


  SO ORDE                                                   2019.


   s/ LDH
         )RABLE
     riTED STATES DISTRICT JUDGE




                                                     Page 21 of21
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 23 of 55 PageID #: 258




                        Exhibit A
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 24 of 55 PageID #: 259



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK



  UNITED STATES OF AMERICA,

                          Plaintiff,
                                                             COMPLAINT

          - V.-

                                                             Civil Action No.
  ABH NATURE'S PRODUCTS,INC., ABH                           2:19-CV-06589
  PHARMA,INC.,STOCKNUTRA.COM,
  INC., and MOHAMMED "Md." JAHIRUL                          (DeArcy Hall, J.)
  ISLAM,                                                    (Mann, M.J.)

                          Defendants.




         Plaintiff, the United States of America, by and through its undersigned counsel, and on

  behalf ofthe United States Food and Drug Administration("FDA"),hereby alleges as follows:

                                         INTRODUCTION

         1.       This is a statutory injunction proceeding brought under the Federal Food,Drug,and

  Cosmetic Act(the "Act"), 21 U.S.C. § 332(a), and the inherent equitable authority of this Court,

  to preliminarily and permanently enjoin ABH Nature's Products, Inc., ABH Pharma, Inc., and

  StockNutra.com, Inc. (together, the "Corporate Defendants"), and Mohammed "Md." Jahirul

  Islam (together with the Corporate Defendants,"Defendants"),from:

                  A.     violating 21 U.S.C. § 331(a) by introducing or delivering for introduction,

  or causing to be introduced or delivered for introduction, into interstate commerce articles offood

  (dietary supplements, within the meaning of 21 U.S.C. § 321(ff)), that are adulterated under 21

  U.S.C. § 342(g)(1);

                  B.     violating 21 U.S.C. §331(k) by causing articles of food (dietary

  supplements, within the meaning of 21 U.S.C. § 321(ff)), to become adulterated under 21 U.S.C.

                                                   1
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 25 of 55 PageID #: 260




  § 342(g)(1), while such articles are held for sale after shipment ofone or more oftheir components

  in interstate commerce;

                 C.     violating 21 U.S.C. § 331(d) by introducing or delivering for introduction,

  or causing to be introduced or delivered for introduction, into interstate commerce new drugs,

  within the meaning of21 U.S.C.§ 321(p),that are neither approved pursuant to 21 U.S.C.§ 355(a)

  nor exempt from approval pursuant to 21 U.S.C. § 355(i); and

                 D.     violating 21 U.S.C. § 331(a) by introducing or delivering for introduction,

  or causing to be introduced or delivered for introduction, into interstate commerce drugs that are

  misbranded under 21 U.S.C. § 352(f)(1).

                                  JURISDICTION AND VENUE


         2.      This Court has jurisdiction over the subject matter and all parties to this action

  under 21 U.S.C. § 332(a) and 28 U.S.C. §§ 1331,1337, and 1345.

         3.      Venue in this district is proper under 28 U.S.C. § 1391(b) and (c).

                                             PARTIES


         4.      Plaintiffis the United States of America. Through FDA,the United States protects

  the public health by, inter alia, ensuring the safety of the U.S. food supply, including assessing

  dietary supplements for compliance with current good manufacturing practice requirements and

  proper labeling, and ensuring the safety and efficacy of drugs.

         5.      Defendant ABH Nature's Products,Inc.("ABH Nature's Products")is a New York

  corporation with its principal place ofbusiness at 131 Heartland Boulevard,Edgewood,New York

  (the "Edgewood Facility"), located in this District.       ABH Nature's Products, a contract

  manufacturer, receives components in interstate commerce and manufactures and distributes or

  causes the distribution in interstate conunerce of numerous dietary supplements and drugs. The
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 26 of 55 PageID #: 261



  dietary supplements and/or drugs manufactured, prepared, packed, repacked,labeled, held, and/or

  distributed by ABH Nature's Products and its affiliates are sold under various brand names,

  including, among others. Adapt, BioFinest, Crystal Star, Fitime, Formula 168, Heart Your Heart,

  Keto, Precision Naturals, and Prometheus Wellness.

         6.     Defendant ABH Pharma,Inc.("ABH Pharma")is a New York corporation with its

  principal place ofbusiness at the Edgewood Facility. ABH Pharma acts as the marketing and sales

  arm for ABH Nature's Products. It takes sales calls, distributes products manufactured by ABH

  Nature's Products in interstate commerce, and performs billing services. ABH Pharma also

  operates the website www.abhpharma.com, through which it promotes ABH Nature's Products'

  contract manufacturing services and products. ABH Pharma shares employees with ABH Nature's

  Products.


         7.     Defendant StockNutra.com, Inc.("StockNutra")is a Delaware corporation that is

  registered to do business in New York. StockNutra's principal place of business is the Edgewood

  Facility. StockNutra's website, www.stocknutra.com, identified StockNutra as a subsidiary of

  ABH Pharma. ABH Pharma has used the StockNutra name for marketing purposes. StockNutra

  promotes, offers to sell, and takes customer orders for stock supplements (e.g., vitamins, protein

  powder, collagen, turmeric, various oils, and joint formulas) manufactured or packaged by ABH

  Nature's Products. StockNutra causes the distribution of dietary supplements in interstate

  commerce. It takes orders for dietary supplements through its website (www.stocknutra.com),

  which ABH Pharma fulfills and distributes in interstate commerce. StockNutra shares employees

  with ABH Nature's Products and ABH Pharma.


         8.      Defendant Mohammed "Md." Jahirul Islam ("Islam") resides in Flushing, New

  York. At all relevant times, Islam has been the owner and President of ABH Nature's Products,
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 27 of 55 PageID #: 262




  and an owner and Chief Executive Officer of ABH Pharma. Islam oversees ABH Nature's

  Products and ABH Pharma's operations. Islam's principal place of business is at the Edgewood

  Facility.

         9.       Defendants have been and are now engaged in the business of manufacturing,

  packaging,holding,and/or distributing or causing the distribution of(i)dietary supplements within

  the meaning of21 U.S.C. § 321(ff), and (ii) drugs within the meaning of21 U.S.C. § 321(g)(1).

          10.     Defendants' dietary supplements are manufactured from components received from

  outside the state ofNew York including,but not limited to, California and New Jersey. Defendants

  distribute and/or cause the distribution of their dietary supplements and drugs into interstate

  commerce outside the state ofNew York including, but not limited to, to Missouri and Florida.

                          DEFENDANTS'VIOLATIONS OF THE ACT


              Defendants Prepare,Pack,And/Or Hold Adulterated Dietary Supplements

          11.     The Act and FDA's implementing regulations require persons and entities that

  manufacture, package, label, and/or hold dietary supplements to operate in compliance with

  current good manufacturing practices("cGMP")for dietary supplements. 21 U.S.C. § 342(g)(1);

  21 C.F.R. Part 111. FDA's dietary supplement cGMP regulations set forth processes and

  procedures that must be followed to ensure, among other things, that dietary supplements meet

  requirements for identity, purity, strength, and composition. 21 C.F.R. Part 111. Dietary

  supplements not prepared, packed,or held in conformance with the cGMP regulations are deemed

  to be adulterated under the Act. 21 U.S.C. § 342(g)(1).

          12.     FDA most recently inspected Defendants' facility, the Edgewood Facility, between

  October 26 and November 16, 2018 ("November 2018 inspection"). The November 2018

  inspection established that the dietary supplements Defendants manufacture, prepare, pack.
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 28 of 55 PageID #: 263



  repack, label, hold, and/or distribute are adulterated within the meaning of 21 U.S.C. § 342(g)(1),

  because they are prepared, packed, and/or held in a manner that violates the dietary supplement

  cGMP regulations.

         13.     During the November 2018 inspection, an FDA investigator observed significant

  deviations from the dietary supplement cGMP regulations, including but not limited to, the

  following:

                 A. Failure to conduct at least one appropriate test to verify the identity ofa dietary

  ingredient, as required by 21 C.F.R. § 111.75(a)(l)(i);

                 B. Failure to verify that finished batches of dietary supplements meet product

  specifications for identity, purity, strength, and composition,as required by 21 C.F.R. § 111.75(c);

                 C. Failure to implement a system of production and process controls that covers

  all stages of manufacturing, packaging, labeling, and holding of dietary supplements to ensure the

  quality ofthe dietary supplement(21 C.F.R. § 111.55);

                 D. Failure to include required information in batch production records, as

  required by 21 C.F.R. § 111.260; and

                 E. Failure to properly review and investigate a consumer complaint, as required

  by21C.F.R.§ 111.560(c).

          14.    Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for

  introduction, or causing the introduction or delivery for introduction, into interstate commerce of

  articles of food (dietary supplements) that are adulterated within the meaning of 21 U.S.C.

  § 342(g)(1).
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 29 of 55 PageID #: 264




         15.     Defendants violate 21 U.S.C. § 331(k) by causing articles of food (dietary

  supplements) to become adulterated within the meaning of 21 U.S.C. § 342(g)(1), while such

  articles are held for sale after shipment ofone or more oftheir components in interstate commerce.

                           Defendants Distribute Unapproved New Drugs

         16.     Defendants also violate the Act by introducing or delivering for introduction into

  interstate commerce "new drugs" that are not FDA approved.

         17.     The Act defines "drug" as including any products that are "intended for use in the

  diagnosis, cure, mitigation, treatment, or prevention of disease    " 21 U.S.C. § 321(g)(1)(B).

         18.     Under the Act, a "drug" is a"new drug" if, inter alia^ "the composition... is such

  that such drug is not generally recognized, among experts qualified by scientific training and

  experience to evaluate the safety and effectiveness ofdrugs, as safe and effective for use under the

  conditions prescribed,recommended,or suggested in the labeling thereof." 21 U.S.C.§ 321(p)(l).

         19.     Under the Act, no person shall introduce or deliver for introduction into interstate

  commerce any "new drug," unless FDA has approved a new drug application ("NDA") or an

  abbreviated NDA for that drug,or the drug is exempt from approval under an investigational NDA.

  See 21 U.S.C. § 355(a),(b),(i), and Q).

         20.     Defendants distribute or deliver for distribution various products that meet the

  definition of "drug" under the Act, based on Defendants* claims regarding those products.

  Specifically, FDA has reviewed the product labeling, within the meaning of 21 U.S.C. § 321(m),

  for several of Defendants* products, including labeling that appeared on Defendants* website,

  www.stocknutra.com. For many of Defendants* products, the labeling included claims that the

  product is for use in the cure, mitigation, treatment, or prevention of disease. The following are

  several examples ofsuch claims, among others made by Defendants:
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 30 of 55 PageID #: 265



          A. CoQ 10 lOOmg (white); CoQlO with organic olive oil 100 mg: "Free radicals

              contribute to ... the development of health problems, such as heart disease and

              cancer... CoQlO may help with heart-related conditions by...prevent[ing] the

             formation ofblood clots'''',

          B. Odorless Garlic and Parsley Softgel / Odorless Garlic Extract 500MG:''The active

              ingredient in garlic, allicin, has antimicrobial properties that protect against

              bacteria,fungi, and viruses      Consumers can enjoy the benefits ofgarlic without

              bad breath with Odorless Garlic Extract 500M(j*;

           C. Vitamin D products:"Our Private Label Vitamin D Supplements Marketedfor IBS

              [irritable bowel syndrome] relief', "Vitamin D ... does help with depression and

              anxietyP', "Vitamin D supplementation reduces depression symptoms'^', "Vitamin

              D3 with Organic Coconut Oil... contains monosaturatedfatty acids... which is

              a type of healthy dietary fat that may help lower the risk of heart disease by

              improving associated riskfactors'''', "Vitamin D3. .. is involved in ... reducing

              inflammation^'',

           D. Stock K2+D3+Bioperine:"Ifyou have heart disease and are wondering ifvitamin

              K2 will help reduce heart disease the answer is quite possibly"',

           E. Krill Oil:"Consumers have relied on the omega-3fatty acids in krill oil to support

              good health in ways that reduce the risk ofheart disease, high triglycerides, high

              cholesterol, high blood pressure, stroke, osteoarthritis, depression"', "the fatty

              acids in Krill Oil 500 MG decrease swelling and lower cholesterol. Thesefats may

              also reduce the stickiness ofblood platelets, which makes the platelets less likely to

              form dangerous blood clots"'.
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 31 of 55 PageID #: 266



               F. Whey Protein (chocolate and vanilla flavors):''Whey protein in theform ofprotein

                  powder can help in reducing the symptoms associated with anxiety and

                  depression"; and

               G. Homy Goat Weed Extract with Maca & Tribulus:"Does Homy Goat Weed Really

                   Work? Preventing Cancer .. . Homy goat weed has the ability to inhibit excess

                  blood vesselgrowth, meaning itprevents cancerous tumor development all over the

                  body";"One very common reasonfor horny goat weed manufacturing is to battle

                  osteoporosis. It's a well-known herb in terms oftreatmentfor this condition... the

                  plant doesn'tjustfight osteoporosis, but easesjointpain, too";"Some examples of

                  conditions that can be treated by horny goat weed are bronchitis, kidney and liver

                  diseases, high blood pressure, HIV and AIDs      "

         21.      Defendants' products also qualify as "new drugs" under the Act. There are no

  published adequate and well-controlled investigations showing that any of Defendants' dmgs are

  generally recognized as safe and effective for any use. Qualified experts have not(and cannot,

  without sufficient investigations) come to a consensus opinion conceming the safety and

  effectiveness of these products for use under the conditions prescribed, recommended, or

  suggested in the labeling thereof.

         22.      Defendants'"new dmgs" are not approved by FDA. According to FDA's review

  of its records, none of Defendants' dmgs has been the subject of an NDA,abbreviated NDA,or

  investigational NDA.

         23.      Accordingly, Defendants violate 21 U.S.C. § 331(d) by introducing or delivering

  for introduction,or causing to be introduced or delivered for introduction,into interstate commerce
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 32 of 55 PageID #: 267



  new drugs, as defined by 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C.

  § 355(a), nor exempt from approval pursuant to 21 U.S.C. § 355(1).

                             Defendants Distribute Misbranded Drugs

         24.     Defendants also violate 21 U.S.C. § 331(a) by introducing or delivering for

  introduction, or causing to be introduced or delivered for introduction, into interstate commerce

  drugs that are misbranded within the meaning of21 U.S.C. § 352(f)(1).

         25.     Under the Act, a drug is misbranded unless its labeling bears "adequate directions

  for use'* or the drug meets an applicable exemption from the "adequate directions for use"

  requirement. 21 U.S.C. § 352(f)(1).

         26.     "Adequate directions for use"is defined as "directions under which the layman can

  use a drug safely and for the purposes for which it is intended." 21 C.F.R. § 201.5. "Prescription

  drugs," as defined under the Act, cannot have "adequate directions for use," as defined by 21

  C.F.R. §201.5, because prescription drugs are not safe for lay use but must be used under

  supervision of a duly licensed practitioner. See 21 U.S.C. § 353(b)(1) (defining "prescription

  drug" as a drug that,"because ofits toxicity or other potentiality for harmful effect, or the method

  of its use, or the collateral measures necessary to its use, is not safe for use except imder the

  supervision of a practitioner licensed by law to administer such drug . .. ."). Accordingly,

  "prescription drugs" are misbranded unless an exemption from the "adequate directions for use"

  requirement applies.

         27.     Many of Defendants' drugs meet the definition of"prescription drugs" under the

  Act because Defendants claim those drugs are intended for curing, mitigating, treating, or

  preventing medical conditions that require diagnosis and management by a physician, including,

  among other conditions, heart disease, depression, and cancer.
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 33 of 55 PageID #: 268




         28.     Defendants' prescription drugs also do not meet any applicable exemptions from

  the "adequate directions for use" requirement. That is because, as noted above,Defendants' drugs

  are not FDA approved, and thus do not bear the labeling and information authorized by an

  approved NDA. See 21 C.F.R. §§ 201.100(c)(2), 201.115.

         29.     In addition, it is not possible to write adequate directions for use for Defendants'

  drugs because such directions - including dosages, indications, contraindications, warnings, side

  effects, and necessary collateral measures- must be premised on animal and clinical data derived

  from extensive, scientifically controlled testing. As noted above, there are no well-controlled

  clinical test data for any of Defendants' drugs.

         30.     Accordingly, Defendants' drugs are misbranded within the meaning of 21 U.S.C.

  § 352(f)(1), and Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for

  introduction into interstate commerce, or causing to be introduced or delivered for introduction

  into interstate commerce, misbranded drugs.

                 DEFENDANTS'fflSTORY OF VIOLATIONS OF THE ACT

         31.     Many of the dietary supplement cGMP deviations observed during FDA's

  November 2018 inspection are the same as or similar to those observed by FDA during at least

  five previous inspections of Defendants' Edgewood Facility, including inspections that occurred

  in or about July 2012; May 2013; August 2013;November 2016; and February 2018. For instance,

  FDA observed the following significant cGMP deviations,among others, during its February 2018

  inspection ofthe Edgewood Facility:

                 A.      Failure to conduct at least one appropriate test to verify the identity of a

  dietary ingredient, as required by 21 C.F.R. § 111.75(a)(l)(i);




                                                     10
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 34 of 55 PageID #: 269




                 B.     Failure to verify that finished batches of dietary supplements meet product

  specifications for identity, purity, strength, and composition,as required by 21 C.F.R.§ 111.75(c);

  and


                 C.     Failure to follow written procedures for laboratory operations, as required

  by21C.F.R.§ 111.303.

           32.   FDA has repeatedly warned Defendants about their ongoing deviations from the

  dietary supplement cGMP regulations.           FDA investigators issued Lists of Inspectional

  Observations ("Form FDA-483s") to Defendants at the close of each of the six FDA inspections

  noted above, notifying Defendants that each inspection revealed significant deviations by

  Defendants from the dietary supplement cGMP regulations.

           33.   Following FDA's July 2012 inspection, FDA issued Defendant Islam a Warning

  Letter,dated October 24,2012,detailing deviations from the dietary supplement cGMP regulations

  observed during the inspection. The dietary supplement cGMP deviations noted in the Warning

  Letter were the same as or similar to those observed during FDA's November 2018 Inspection.

  The Waming Letter cautioned that failure to promptly correct deviations could lead to future

  enforcement action, including an injunction.

           34.   FDA held a regulatory meeting with Defendant Islam and his management team on

  March 23, 2017 and discussed with them the deviations from the dietary supplement cGMP

  regulations observed by FDA at the Edgewood Facility.

           35.   At the close of the November 2018 inspection, an FDA investigator met with

  Defendants' management team to discuss claims appearing on Defendants' website and in

  Defendants' promotional literature that appeared to demonstrate that Defendants' products were

  drugs.



                                                   11
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 35 of 55 PageID #: 270




         36.    In responding to the Form FDA-483 provided to Defendants at the conclusion of

  the November 2018 inspection, Defendants stated that ABH Nature's Products "does not dispute

  any of[FDA's] inspectional observations."

         37.    Defendants repeatedly promised to correct their deviations from dietary supplement

  cGMP regulations. Defendants made such promises in their written responses to FDA's

  inspectional observations from each of the six FDA inspections noted above, and in discussion

  with FDA during the 2017 regulatory meeting.

         38.    Yet,despite these promises,each new FDA inspection has revealed that Defendants

  continue to deviate from dietary supplement cGMP regulations. Far from correcting the

  deviations. Defendants have expanded their unlawful conduct, including by distributing

  unapproved new drugs and misbranded dmgs in violation ofthe Act.

         39.     Defendants' violations of the Act and failures to comply with cGMP regulations

  pose a risk to public health. Indeed, three finished dietary supplements that ABH Nature's

  Products manufactured or packaged have been the subject of voluntary recalls, in June 2017 and

  January 2018, due to possible Salmonella contamination.

         40.     Based on the foregoing. Plaintiff believes that, imless restrained by this Court,

  Defendants will continue to violate the Act in the manner set forth above.

         41.    Defendants' history ofviolations ofthe Act and resistance to FDA's efforts to bring

  Defendants into compliance with the Act demonstrate that injunctive reliefis not only appropriate

  here to secure compliance with the Act, but also needed to protect consumers.




                                                 12
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 36 of 55 PageID #: 271




                                        CAUSE OF ACTION
                               CLAIM FOR INJUNCTIVE RELIEF

         42.      Plaintiff repeats and incorporates each of the foregoing paragraphs as if fully set

  forth herein.


         43.      Defendants violate 21 U.S.C.§ 331(a)by introducing or delivering for introduction,

  or causing to be introduced or delivered for introduction, into interstate commerce articles offood

 (dietary supplements) that are adulterated within the meaning of 21 U.S.C. § 342(g)(1) because

  they have been prepared, packed, or held under conditions that do not meet cGMP regulations, 21

  C.F.R. Part 111.


         44.      Defendants violate 21 U.S.C. §331(k) by causing articles of food (dietary

  supplements) that Defendants hold for sale after shipment of one or more of their components in

  interstate commerce to become adulterated within the meaning of21 U.S.C. § 342(g)(1).

         45.      Defendants violate 21 U.S.C. § 331(d) by introducing or delivering for

  introduction, or causing to be introduced or delivered for introduction, into interstate commerce

  new drugs, within the meaning of 21 U.S.C. § 321(p), that are neither approved pursuant to 21

  U.S.C. § 355(a) nor exempt from approval pursuant to 21 U.S.C. § 355(i).

         46.      Defendants violate 21 U.S.C.§ 331(a)by introducing or delivering for introduction,

  or causing to be introduced or delivered for introduction, into interstate commerce drugs that are

  misbranded under 21 U.S.C. § 352(f)(1).

         47.      Defendants' history of cGMP deviations and failure to take corrective action after

  receiving Form FDA-483s and an FDA Waming Letter suggest there is a reasonable likelihood

  that these deviations will recur, and that Defendants will continue to violate the Act, unless the

  United States' requested injunctive relief is granted.




                                                   13
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 37 of 55 PageID #: 272




         48.     Upon a showing that the Defendants are violating 21 U.S.C.§331,the United States

  may obtain preliminary and permanent injunctions enjoining such violations. 21 U.S.C. § 332(a).

         49.     As a result of the foregoing, Defendants' conduct should be enjoined pursuant to

  21 U.S.C. § 332.

                                      PRAYER FOR RELIEF


         WHEREFORE,the United States respectfully requests, pursuant to 21 U.S.C. § 332(a)

  and the inherent equitable authority ofthe Court,that the Court issue an Order and Final Judgment,

  ordering:

         I.      Defendants, and each and all of their directors, officers, agents, representatives,

  employees, attomeys, successors, and assigns, and any and all persons in active concert or

  participation with any of them, cease receiving, manufacturing, preparing, packing, repacking,

  labeling, holding, or distributing articles of dietary supplements unless and until:

                 A. Defendants' facilities, methods, processes, and controls used to receive,

         manufacture, prepare, pack, repack, label, hold, and distribute dietary supplements are

         established, operated, and administered in conformity with dietary supplement cGMP

         regulations and the Act, in a manner acceptable to FDA;

                 B. Defendants do not cause any dietary supplement that they receive,

         manufacture, prepare, pack,repack,label, hold,or distribute to be an unapproved new drug

         within the meaning of the Act, 21 U.S.C. § 321(g)(1)(B), unless and until the product is

         the subject ofan approved new drug application or abbreviated new drug application, or is

         exempt from approval under an investigational new drug application, 21 U.S.C. § 355(a),

         (b),(i), and (j); and




                                                   14
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 38 of 55 PageID #: 273



                C. Defendants do not cause any dietary supplement that they receive, manufacture,

         prepare, pack,repack,label, hold, or distribute to be a misbranded drug within the meaning

         ofthe Act, 21 U.S.C. § 352(f)(1).

         11.    Defendants, and each and all of their directors, officers, agents, representatives,

  employees, attorneys, successors, and assigns, and any and all persons in active concert or

  participation with any ofthem,be preliminarily and permanently restrained and enjoined under 21

  U.S.C. § 332(a)from directly or indirectly doing or causing to be done any ofthe following acts:

                A.      Violating 21 U.S.C. § 331(a) by introducing or delivering for introduction,

         or causing to be introduced or delivered for introduction, into interstate commerce articles

         of food (including but not limited to dietary supplements and their components) that are

         adulterated within the meaning of21 U.S.C. § 342(g)(1);

                B.      Violating 21 U.S.C. § 33l(k) by causing articles offood (including but not

         limited to dietary supplements and their components) to become adulterated within the

         meaning of 21 U.S.C. § 342(g)(1) while such articles are held for sale after shipment of

         one or more oftheir components in interstate commerce;

                C.      Violating 21 U.S.C. § 331(d)by introducing or delivering for introduction,

         or causing to be introduced or delivered for introduction, into interstate commerce new

         drugs, as defined by 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C.

         § 355(a)nor exempt from approval pursuant to 21 U.S.C. § 355(i); and

                D.      Violating 21 U.S.C. § 331(a) by introducing or delivering for introduction,

         or causing to be introduced or delivered for introduction, into interstate commerce articles

         of drug that are misbranded within the meaning of21 U.S.C. § 352(f)(1).




                                                  15
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 39 of 55 PageID #: 274




         III.    FDA be authorized pursuant to this injunction to inspect Defendants* place(s) of

  business and all records relating to the receipt, manufacturing, preparing, packing, labeling,

  holding, and distribution of all of Defendants* dietary supplements (and their components) and

  drugs to ensure continuing compliance with the terms ofthe injunction, and that Defendants bear

  the costs ofsuch inspection(s)at the rates prevailing at the time the inspection(s)are accomplished;

         IV.     Defendants recall and destroy, under FDA*s supervision, all dietary supplements

  (including components,raw and in-process materials, and finished products) and drugs(including

  components, raw and in-process materials, and finished products) that Defendants received,

  manufactured, prepared, packed, repacked, labeled, held, or distributed at any time until the date

  offinaljudgment in this action, with Defendants to bear the costs ofrecall and destruction and the

  costs ofFDA*s supervision;

         V.      The United States be awarded the costs and expenses it incurred in investigating

  and prosecuting this action; and




                                                  16
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 40 of 55 PageID #: 275




           VI.    The United States be awarded such other and further relief as the Court deemsjust
    and proper.

      Dated: December 18,2019
            Brooklyn, New York

      Respectfully submitted,

      RICHARD P. DONOGHUE                             JOSEPH H. HUNT
      United States Attomey                           Assistant Attomey General

                                                      DAVID M. MORRELL
                                                      Deputy Assistant Attomey General

                                                      GUSTAV W.EYLER
                                                      Director
                                                      Consumer Pi6tectioa,Branch



      EVANP.LESTELLE                                  JOS^AA-FOVkES
      Assistant United States Attomey                 Trial Attorney
      United States Attomey*s Office                  Consumer Protection Branch
      Eastem District of New York                     Department of Justice, Civil Division
      271-A Cadman Plaza East                         450 5^^ Street, NW,Suite 6400-South
      Brooklyn, New York 11201                       Washington, D.C. 20530
     (718)208-1192                                   (202)532-4218
      Evan.Lestelle@usdoi.eov                         Joshua.A.Fowkes@usdoi.gov


                                                      Of Counsel:


                                                     ROBERT P. CHARROW
                                                      General Counsel


                                                     STACY CLINEAMIN
                                                     Chief Counsel
                                                     Food and Drug Administration
                                                     Deputy General Counsel
                                                     Department of Health and Human Services




                                                17
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 41 of 55 PageID #: 276




                                             ANNAMARIE KEMPIC
                                             Deputy Chief Counsel, Litigation
                                             Food and Drug Administration

                                             WILLIAM THANHAUSER
                                             Associate Chief Counsel, Litigation
                                             United States Department of Health and
                                             Human Services
                                             Office ofthe General Counsel
                                             Food and Drug Division
                                             10903 New Hampshire Avenue
                                             Bldg. 32, Room 4397
                                             Silver Spring, MD 20993-0002
                                             Phone:(301)348-3052
                                             William.Thanhauser@fda.hhs.gov




                                        18
Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 42 of 55 PageID #: 277




                        Exhibit B
                      Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 43 of 55 PageID #: 278

                                                  Exhibit B to Consent Decree for Permanent Injunction
                                                   United States v. ABH Nature's Products.Inc„ et al.


                                                                                                                                   Manufacture   Quantity
Entry   Item          Description                                                      Location   Lot        Store   Expire Date          Date   Onhand
  1     P09-765       Panax ginseng extract 4:1                                        ABH        R0001910 POl       12/1/2019     12/1/2017        25.00000
 2      T07-567       TUBER FLEECE FLOWER                                              ABH        R0003262 TOl       12/1/2019     12/1/2017         0.65900
 3      CS-ABHP-296   WHITE KIDNEY BEAN                                                ABH        R0003368   MSCOl   12/1/2019     None             50.00000
 4      CS-ABHP-178   ORGANIC ASHWAGANDHA POWDER                                       ABH        R0003845   MSCOl   12/1/2019     None              14.26700
 5      C15-557       CELERY SEED EXTRACT 4:1                                          ABH        R0003214   CI7     12/3/2019     12/3/2017        25.00000
 6      CS-ABHP-133   VITAMIN C(AS ORGANIC CAMU CAMU DRY EXTRACT 20%)-CS               ABH        R0009623   MSCOl   12/5/2019     None              0.02000
 7      C09-378       CREAM PLUS VANILLA                                               ABH        R0001355   FIO     12/8/2019     12/8/2017         18.00000
 8      CS-ABHP-076   URIDINE(AS URIDINE 5* MONOPHOSPHATE DISODIUM SALT)-CS            ABH        R0002400   MSCOl   12/8/2019     None              0.92800
 9      C08-289       L-CARNITINE                                                      ABH        R0001855   L04     12/9/2019     12/9/2017        22.41400
 10     RED-40        FD&C RED #40 POWDER(WATER SOLUBLE)                               ABH        R0002525   Fll     12/9/2019     12/9/2017         0.89900
 11     CS-ABHP-291   PHOSPHATIDYLSERINE 20%                                           ABH        R0003397   ALGEN   12/9/2019     None             52.27700
 12     G02-678       GREEN TEA EXTRACT 95% POLYPHENOLS,45% EGCG                       ABH        R0001670   G09     12/12/2019    12/12/2017        5.89100
 13     CS-AMP-013    WHEY PROTEIN ISOLATE                                             ABH        R0005694   MSCOl   12/13/2019    None               122400
 14     007-432       Organic acai                                                     ABH        R0001757 OOl       12/15/2019    12/15/2017       23.16200
 15     006-567       Organic papaya                                                   ABH        R00D1778   O02     12/16/2019    12/16/2017       23.16200
 16     CS-ABHP-261   GLUCOSAMINE SULFATE 2KCL                                         ABH        R0002367   MSCOl   12/16/2019    None            458.76000
 17     S02-345       STEVIA98%RA                                                      ABH        R0003522   S12     12/16/2019    12/16/2017        14.63400
 18     C15-201       Creatine Monobydrate Granular                                    ABH        R0004953   C18     12/16/2019    12/16/2017        10.11600
 19     003-676       Organic pomegranate                                              ABH        R0001777   O02     12/19/2019    12/19/2017       23.16200
 20     CS-ABHP-171   ALPHA LIPOIC ACID-CS                                             ABH        R0002365   MSCOl   12/19/2019    None              10.22400
 21     LI3-225       L-ARGININE AKG 1:1 CRYSTALLINE POWDER                            ABH        R0004654 L17       12/23/2019    12/23/2017         7.06500
 22     005-865       ORGANIC CINNAMON POWDER                                          ABH        R0001033   OOl     I/I/2020      12/1/2017         13.24400
 23     Y07-567       Yeast extract 4:1                                                ABH        R0001399 YOl       1/1/2020      1/1/2018          15.69700
 24     C09-289       COLEUS FORSKOHLll ROOT EXTRACT 4:1                               ABH        R0002047   ClO     1/1/2020      1/1/2018          12.77500
 25     C09-289       COLEUS FORSKOHLD ROOT EXTRACT 4:1                                ABH        R0003338   COl     1/1/2020      1/1/2018         25.00000
 26     CS-ABHP-339   SUNFLOWER LECITHIN 20% PHOSPHATIDYLCHOLINE                       ABH        R0003741   MSCOl   1/1/2020      None              16.44800
 27     009-459       ORGANIC ASHWAGANDHA POWDER                                       ABH        R0004832   A09     1/1/2020      1/1/2018         25.00000
 28     N08-765       ORGANIC NU-MAG(TM)                                               ABH        R0005465   OOl     1/2/2020      1/2/2018          0.90000
 29     CS-ABHP-179   MCT Oil Powder                                                   ABH        R0001191   MSCOl   1/4/2020      None           1^00.00000
 30     007-435       ORGANIC STEVIA 90% & 40% - NUTRIMARK                             ABH        R0003365   OOl     1/4/2020      1/4/2018          10.73900
 31     CS-ABHP-317   LEUCINE PEPTIDES                                                 ABH        R0003890   MSCOl   1/11/2020     None               2.39200
 32     CS-ABHP-303   5-HTP (Griffonia Seed Extract)                                   ABH        R0003681   MSCOl   1/17/2020     None               1.38600
 33     U09-123       Umbelliferone                                                    ABH        R0003063   UOl     1/20/2020     1/20/2018          1.72800
 34     POl-002       PUNICIC ACID                                                     ABH        R0002464 P17       1/21/2020     1/21/2018         25.00000
 35     N09-897       NATURAL RASPBERRY FLAVOR FAPS 892                                ABH        R0001333   FIO     1/24/2020     1/24/2018         38.94300
 36     SOl-111       SPROUT BROWN RICE POWDER                                         ABH        R0001831   OOl     1/25/2020     1/25/2018         50.00000
 37     S14-346-1     SOY BEAN POWDER                                                  ABH        R0002979 SIO       1/26/2020     1/26/2018         27.00000
 38     R05-467       ROSE HIP EXTRACT 10% VC                                          ABH        R0008727 R05       1/26/2020     1/26/2017         50.00000
 39     B07-543       BROCCOLI EXTRACT 20:1                                            ABH        R0002025 B02       1/27/2020     1/27/2018          8.93500
 40     A06-457       Alpha carotene                                                   ABH        R0002344   A02     1/27/2020     None              10.00000
 41     E13-203       ELEUTHEROCOCCUS( SIBERIAN GINSENG)4:1                            ABH        R0001891   SIO     1/31/2020     1/31/2018          8.93500
 42     C09-367       COFFEE BERRY FRUIT EXTRACT(2% POLYPHENOLS)                       ABH        R0001622 C17       2/1/2020      2/1/2018           3.80000
 43     R08-768       RED RASPBERRY EXTRACT 40%                                        ABH        R0001709 R05       2/1/2020      2/1/2018          15.10000
                      Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 44 of 55 PageID #: 279
                                                  Exhibit B to Consent Decree for Permanent Inlunction
                                                     United States v. ABH Nature's Products. Inc., et al.


                                                                                                                                       Manufacture   Quantity
Entry   Item           Description                                                        Location   Lot        Store   Expire Date          Date    Onhand
 44     CS-ABHP-066    FENUGREEK SEED EXTRACT(STD.TO 50% 8APONIN8)-C8                     ABH        R0002224   MSCOl   2/1/2020      None             104.93500
 45     CS-ABHP-066    FENUGREEK SEED EXTRACT(STD.TO 50% SAPONINS)-CS                     ABH        R0002298 MSCOl     2/1/2020      None              26.19400
 46     CS-ABHP-066    FENUGREEK SEED EXTRACT(STD.TO 50% SAPONINS)-CS                     ABH        R0002331   MSCOl   2/1/2020      None             300.00000
 47     CS-ABHP-179    MCT Oil Powder                                                     ABH        R0001433   MSCOl   2/2/2020      None            2^93.46500
 48     P08-542        PANAX GINSENG EXTRACT 6%                                           ABH        R0001939 OOl       2/5/2020      2/5/2018          20.50000
 49     C08-345        COCOA JD COCOA J3550-11                                            ABH        R0003280 C24       2/5/2020      2/5/2018          54.74800
 50     M09-567        MAGNESIUM LYSINATE GLYCINATE CHELATE                               ABH        R0003367   M13     2/6/2020      2/6/2018           0.79400
 51     308-432        3CAA INSTANT 2:1:1(VEGAN)                                          ABH        R0003296 B03       2/8/2020      2/8/2018          51.80000
 52     CS-ABHP-064    D-ASPARTIC ACIDuCS                                                 ABH        R0003588   MSCOl   2/9/2020      2/9/2018         225.00000
 53     G07-189        GOTU KOLA 10% ASIATICOIDES                                         ABH        R0004749   ALGEN   2/9/2020      2/9/2018          24.92000
 54     965640         SIZE 55 Camauba Organic Wax NF 452 Powder                          ABH        R0004860 COl       2/15/2020     2/15/2018         25.00000
 55     F06-345        FLAVOR SWEET FCI40033175                                           ABH        R0002346 F24       2/21/2020     2/21/2018          5.41600
 56     C06-999        CITRIC ACID ANHYDROUS(coated)                                      ABH        R0001875   C25     2/26/2020     2/26/2018         32.87200
 57     CS-ABHP-100    TAURINE-CS                                                         ABH        R0000568   MSCOl   3/1/2020      None               9.24900
 58     P09-234        PARSLEY LEAF POWDER                                                ABH        R0002847 PIO       3/1/2020      3/1/2018          47.90800
 59     A08-678        ANISE SEED 4:1                                                     ABH        R0003213   AlO     3/1/2020      3/1/2018          25.00000
 60     108-230        INVERTASE 3000 SU/G                                                ABH        R0003319   101     3/1/2020      3/1/2018           5.00000
 61     CS-ABHP-295    APPLE CIDER VINEGAR                                                ABH        R0003369   MSCOl   3/1/2020      None              68.04000
 62     M08-458        MANGANESE GLYCINATE 25%                                            ABH        R0005012   MOl     3/1/2020      3/1/2018           3.84300
 63     M05-218        MOTHERWORT HERB POWDER                                             ABH        R0005126 M13       3/1/2020      3/1/2018            1.68800
 64     CS-AMP-017     PEA PROTEIN                                                        ABH        R0005698   MSCOl   3/1/2020      None                1.22400
 65     CS-ABHP-238    Organic Inuline                                                    ABH        R0002155   MSCOl   3/2/2020      None             119.59000
 66     009-678        ORGANIC INULIN FROM CHICORY                                        ABH        R0005144   O02     3/2/2020      None             385.00000
 67     CS-ABHP-167    SODIUM HYALURONATE-CS                                              ABH        R0002672   MSCOl   3/4/2020      None              77.60000
 68     FE15-752       NATURAL FLAVOR ENCHANCER                                           ABH        R0001678   F17     3/5/2020      3/5/2018           4.67200
 69     309-490        BA JITIAN MORINDA extract 4:1                                      ABH        R0004753   ALGEN   3/5/2020      3/5/2018          15.88900
 70     K07-456        KACIP FATIMAH Extract Powder 4:1                                   ABH        R0002297   KOl     3/8/2020      3/8/2018          19.32400
 71     CS-A3HP-261    GLUCOSAMINE SULFATE 2KCL                                           ABH        R0002368 MSCOl     3/8/2020      None             900.00000
 72     CS-A3HP-268    BIOGURTZINC                                                        ABH        R0002432   MSCOl   3/11/2020     None               1.00000
 73     807-347        SODIUM BHB(SODIUM BETA HYDROXYBUTYRATE)                            ABH        R0004381   S06     3/12/2020     3/12/2018        218.00000
 74     809-567        Stevia extract 90% 30%- NUTRIMARK                                  ABH        R0004581   S05     3/14/2020     3/14/2018          8.39400
 75     N09-453        NATURAL LEMONADE FLAVOR FAPS 894                                   ABH        R0001900 F14       3/19/2020     3/19/2018         40.81900
 76     C8-A3HP-267    RN FOLIC ACID                                                      ABH        R0002431   MSCOl   3/21/2020     None               1.00000
 77     L07-456        L-NORVALINE                                                        ABH        R0003458 N02       3/21/2020     3/21/2018         15.74000
 78     C8-A3HP-334    L-NORVALINE                                                        ABH        R0003587   MSCOl   3/21/2020     3/21/2018         20.58000
 79     C8-A3HP-283    DHEA                                                               ABH        R0002451   MSCOl   3/22/2020     None              30.00000
 80     C08-389        Calcium carbonate non GRANULAR)                                    ABH        R0005173   C14     3/25/2020     3/25/2018         69.35900
 81     P09-478        Pumpkin seed oil lOOOmg                                            ABH        R0004719 MSCOl     3/28/2020     3/28/2018        204.00000
 82     C8-A3HP-179    MCT Oil Powder                                                     ABH        R0002052   MSCOl   3/29/2020     None            1.384.44000
 83     M02-456        MOLYBDENUM TRAACS MOLYBDENUM GLYCINATE CHELATE                     ABH        R0004745   ALGEN   3/31/2020     3/31/2018          3.92200
 84     C8-A3HP-190    Stress Digest TR Beadlet capsule                                   ABH        R0000690   MSCOl   4/1/2020      None             719.00000
 85     F09-111        FIG EXTRACT POWDER 4:1                                             ABH        R0003041   F04     4/1/2020      4/1/2018          12.27000
 86     C8-A3HP-280    Theacrine TM                                                       ABH        R0003407   MSCOl   4/1/2020      None               3.70000
                      Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 45 of 55 PageID #: 280
                                               Exhibit B to Consent Decree for Permanent Inlunction
                                                     United States v. ABH Nature's Products.Inc.. et al.


                                                                                                                                       Manufacture   Quantity
Entry   Item          Description                                                         Location   Lot        Store   Expire Date          Date    Onhand
 87     CS-ABHP-353   ORGANIC CAMU CAMU POWDER 12% VITAMIN C                              ABH        R0D03562   MSCOI   4/1/2020      None              91.73100
 88     L07-943       Lotus leafextract 10:1                                              ABH        R0004970 ALGEN     4/1/2020      4/1/2018            1.30600
 89     M08-567       MDCED PHYTOSTEROLS                                                  ABH        R0005307   ALGEN   4/1/2020      4/1/2018           0.83800
 90     CS-ABHP-004   HiActives North Amberican Wild Blueberry Powder 1.5%-CS-VH          ABH        R0005524 MSCOI     4/2/2020      None               17.69300
 91     CS-ABHP-306   HYROSINE                                                            ABH        R0003447   MSCOI   4/4/2020      None              17.92200
 92     CS-ABHP-364   COCONUT OIL POWDER AND SUNFLOWER OIL POWDER                         ABH        R0004412   ALGEN   4/4/2020      None               7.50100
 93     M04-338       Maitake Mushroom Extract 4:1                                        ABH        R0003688 M14       4/5/2020      4/5/2018          20.41000
 94     CS-ABHP-044   CDP Choline -CS                                                     ABH        R000I554 MSCOI     4/7/2020      None               5.00000
 95     009-679       ORGANIC INULIN PREBIOTIC FROM JERUSALEM ARTICHOKE                   ABH        R0005102 lOI       4/12/2020     4/12/2018          7.66500
 96     CS-ABHP-172   N-ACETYL L-CARNITINE HCL-CS                                         ABH        R0002973   MSCOI   4/14/2020     None               9.37000
 97     C05-234       CHLOROPHYLLIN POWDER                                                ABH        R0003425   SOI     4/16/2020     4/16/2018          0.90800
 98     W09-567       WILD FLAVORS FRENCH VANILLA FAPP57I                                 ABH        R0002174 F19       4/17/2020     4/17/2018         47.66700
 99     CS-ABHP-179   MCT Oil Powder                                                      ABH        R0002257   MSCOI   4/20/2020     None             735.07100
 100    CS-ABHP-090   SUNTHEANINE(R)-CS                                                   ABH        R0000885   MSCOI   4/22/2020     None                1.00000
 101    CS-ABHP-269   HIGH COPPER YEAST                                                   ABH        R0002433   MSCOI   4/22/2020     None                1.00000
 102    FE15-752      NATURAL FLAVOR ENCHANCER                                            ABH        R0002212 F17       4/23/2020     4/23/2018         25.00000
 103    S04-219       Shatavari Powder                                                    ABH        R0002918   S12     4/23/2020     4/23/2018          11.59100
104     S04-219       Shatavari Powder                                                    ABH        R0002999 S02       4/23/2020     4/23/2018         25.00000
 105    CS-ABHP-126   IRON(AS FERROUS FUMERATE)-CS                                        ABH        R0004511   MSCOI   4/23/2020     None                1.43700
 106    F06-345       FLAVOR SWEET FCI40033175                                            ABH        R0002253 F09       4/26/2020     4/26/2018          2.00000
 107    N06-753       NATURAL CHOCOLATE FLAVOR 764-414                                    ABH        R0002286 F24       4/26/2020     4/26/2018        128.94700
108     CS-AMP-004    ZINC OXIDE                                                          ABH        R0005689 MSCOI     4/26/2020     None               3.04300
109     CS-ABHP-248   DEXTROSE                                                            ABH        R0002320 MSCOI     4/27/2020     None             694.45600
110     CS-AMP-OOl    GUARGUM                                                             ABH        R0005700   MSCOI   4/27/2020     None              48.68800
111     CS-ABHP-128   BEEF PROTEIN-BONE-CS                                                ABH        R0003605   MSCOI   4/30/2020     None             459.96700
112     C08-555       CHERRY FLAVOR 23140174                                              ABH        R0002548 F09       5/1/2020      5/1/2018           4.35400
113     S08-432       SfflLAJET EXTRACT 6:1                                               ABH        R0002854 S02       5/1/2020      5/1/2018           4.06000
114     SOH-151       SHATAVARI 20% POWDER                                                ABH        R0002897 SIO       5/1/2020      5/1/2018          24.21000
115     CS-ABHP-009   Parsley Juice Powder-CS-VH                                          ABH        R0003982   MSCOI   5/1/2020      None               0.08000
116     CS-AMP-014    WHEY PROTEIN HYDRO                                                  ABH        R0005695   MSCOI   5/2/2020      None                1.22400
117     CS-ABHP-149   MACA ROOT POWDER-CS                                                 ABH        R0002254   MSCOI   5/3/2020      None             135.66600
118     N08-435       NATURAL MELON FLAVOR FCI 61059174                                   ABH        R0002546 F09       5/3/2020      5/3/2018          20.28300
119     CS-ABHP-323   CREATINE MONOHYDRATE-CS                                             ABH        R000381I   MSCOI   5/3/2020      None              25.00000
120     MOl-222       LEMON MANGO FLAVOR 50123 FCI 175                                    ABH        R0002549   F09     5/7/2020      5/7/2018          24.37700
121     G08-489       GUI ZHI(CINNAMON TWIG EXTRACT 10:1)                                 ABH        R0004754 ALGEN     5/9/2020      5/9/2018          20.44500
122     CS-ABHP-343   ASTAXANTHIN 2% HAEMATOCOCCUS PLUVIALI                               ABH        R0003846   AOI     5/10/2020     None               0.91100
123     F03-127       Fenugreek Extract(Std to 20% Hydroxyisoleucine)                     ABH        R0003269 FOI       5/16/2020     5/16/2018          7.14800
124     C09-267       CREAPURE(R)                                                         ABH        R0003202   C12     5/19/2020     5/19/2018          9.50000
125     M02-345       MAROUIFORZA                                                         ABH        R0003740   M13     5/19/2020     5/19/2018          16.86700
126     CS-WB-011     Organic nu-flow (r)                                                 ABH        R00051I8   MSCOI   5/20/2020     None               4.90100
127     S07-889       SCHISANDRA BERRY POWDER                                             ABH        R0002902   SIO     5/22/2020     5/22/2018         28.92100
128     CS-ABHP-329   WPC 80%(SUNFLOWER)                                                  ABH        R000336I   MSCOI   5/22/2020     None              28.12500
129     008-289       ORGANIC MILK THISTLE 80% SILYMARIN                                  ABH        R00029II   OOI     5/23/2020     5/23/2018          10.22000
                       Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 46 of 55 PageID #: 281
                                                Exhibit B to Consent Decree for Permanent Injunction
                                                      United States v. ABH Nature's Products. Inc.. et al.


                                                                                                                                        Manufacture   Quantity
Entry   Item           Description                                                         Location   Lot        Store   Expire Date          Date    Onhand
 130    L04-222        LION'S MANE P.E. 30% POLYSACCHARIDES                                ABH        R0004407   LOl     5/23/2020     5/23/2018          5.30200
 131    C07-432        COCOA BUTTER BUDS 38303                                             ABH        R0003120 C09       5/24/2020     5/24/2018         10.13000
 132    CS-GL-028      (Active aloe(R)Aloe vera GEl Oniatrix{R)200X-CS                     ABH        R0002720   MSCOl   5/30/2020     None               0.50000

 133    CS-ABHP-287    Beef Liver Powder Undefatted                                        ABH        R0002496   MSCOl   6/1/2020      None              99.84500
 134    V07-543        VIDHARI                                                             ABH        R0003026   VOl     6/1/2020      6/1/2018          22.52500
 135    K08-543        KATUJA                                                              ABH        R0003027 KOl       6/1/2020      6/1/2018          23.02000
 136    008-568        Folio acid                                                          ABH        R0003308 OOI       6/1/2020      6/1/2018          24.88700

 137    CS-ABHP-226    Exocyan™ Cran S Organic-CS-VH                                       ABH        R0004409   MSCOl   6/1/2020      None               0.20000
 138    (309-509       GREEN COFFEE BEAN 45%                                               ABH        R0005088   G17     6/1/2020      6/1/2018          19.39200
 139    A05-123        ALFALFA EXTRACn"4:1                                                 ABH        R0005679   AlO     6/1/2020      6/1/2018          25.00000
 140    C06-986        Citric acid powder                                                  ABH        R0004137   C12     6/4/2020      6/4/2018           0.20000
 141    CS-ABHP-330    GRASS FED WPC 80%                                                   ABH        R0003362   MSCOl   6/8/2020      None             666.37500
 142    S02-112        SUCROSE(DOMINO SUGAR)                                               ABH        R0002606 S02       6/11/2020     6/11/2018         19.57000
 143    CS-AMP-015     MALTODEXTRIN                                                        ABH        R0005696 ALGEN     6/12/2020     None           12,132.23000
 144    CS-AMP-012     DEXTROSE                                                            ABH        R0005693   ALGEN   6/15/2020     None              48.68800
 145    BOl-112        BITTER BLOCKER 10015175                                             ABH        R0002658 F18       6/20/2020     6/20/2018         21.08900
 146    T08-009        TART CHERRY FCI2301485                                              ABH        R0002660 F22       6/20/2020     6/20/2018         68.95100
 147    009-789        ORGANIC KALE POWDER                                                 ABH        R0003250 O03       6/23/2020     6/23/2018         33.99200
 148    FEl5-752       NATURAL FLAVOR ENCHANCER                                            ABH        R0002695 FIO       6/28/2020     6/28/2018         25.00000

 149    CS-EUSA-001    PHARMANUTRIENTS HUMIC FULVIC                                        ABH        R0003102   MSCOl   7/1/2020      None               5.38000
 150    CS-ABHP-333    L-CARNTTINE FUMARATE                                                ABH        R0003590   MSCOl   7/1/2020      7/1/2018           2.90200
 151    B09-567        BETA CAROTENE 10% DC LOT# SBO-S07062                                ABH        R0004686 B09       7/1/2020      7/1/2018           7.41600
 152    T13-105        BETAINE ANHYDROUS                                                   ABH        R0003662   Bll     7/4/2020      7/4/2018           5.80400
 153    T08-009        TART CHERRY FCI2301485                                              ABH        R0002743 F09       7/6/2020      7/6/2018         113.40000
 154    M08-664        MASKING AGENT FCI58015175                                           ABH        R0002744 F09       7/6/2020      7/6/2018          50.19400
 155    C09-235        CALCIUM BHB(CALCIUM BETA HYDROXY BUTYRATE)                          ABH        R0004379 C30       7/6/2020      7/6/2018          13.00000
 156    L09-789        Longjack 100:1                                                      ABH        R0003960   Lll     7/9/2020      7/9/2018           6.22700

 157    CS-ABHP-252    ORGANIC APPLE CIDER VINEGAR POWDER                                  ABH        R0002890   MSCOl   7/11/2020     None               0.99000
 158    CS-ABHP-044    CDP Choline -CS                                                     ABH        R0001522   MSCOl   7/13/2020     None              14.69200
 159    CS-ABHP-223    BENTONITE CLAY                                                      ABH        R0001266   MSCOl   7/14/2020     None           10,205.80000
 160    009-152        OAT GRASS LEAF & STEM EXTRACT 10:1                                  ABH        R0003388   OOI     7/16/2020     7/16/2018         23.73500

 161    C06-122        CORIANDER SEED POWDER                                               ABH        R0003141   C18     7/19/2020     7/19/2018         35.39200
 162    CS-ABHP-061    Ginkgo Biloba Leaf Extract(24% Flavone glycosides,6% Lacto          ABH        R0002196   MSCOl   7/20/2020     None              16.44900
 163    B09-124        BINGCTIERRY                                                         ABH        R0003317   Bll     7/21/2020     7/21/2018         24.90800
 164    CS-AMP-020     LACTASE + BROMELAIN                                                 ABH        R0005704   MSCOl   7/23/2020     None               4.86200
 165    B09-123        BLACK CHERRY                                                        ABH        R0003318   Bll     7/25/2020     7/25/2018         27.14800
 166    007-567        ORGANIC SPINACH POWDER                                              ABH        R0003248   O03     7/26/2020     7/26/2018         13.99200
 167    P09-689        PRUNELLA 3% ROSMARINI ACID                                          ABH        R0005123 SOl       7/27/2020     7/27/2017          0.66600
 168    S07-889        SCHISANDRA BERRY POWDER                                             ABH        R0003355   S04     7/28/2020     7/28/2018         25.00000
 169    CS-RHLLC-005   NATIVE STARCH                                                       ABH        R0005223   MSCOl   7/28/2020     None             359.69700
 170    T04-515        TRICALCIUM PHOSPHATE POWDER                                         ABH        R0005657   C04     7/28/2020     7/28/2018        200.00000

 171    C09-432        CHOKEBERRY POWDER                                                   ABH        R0003316   C28     7/29/2020     7/29/2018         24.90800
 172    B02-289        BOSEWELLIA SERATTA EXTRACT 10:1                                     ABH        R0003608   B04     7/29/2020     7/29/2018         23.39300
                       Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 47 of 55 PageID #: 282
                                                    Exhibit B to Consent Decree for Permanent Iniunction
                                                       United States v. ABH Nature's Products. Inc.. et al.


                                                                                                                                         Manufacture   Quantity
Entry   Item           Description                                                          Location   Lot        Store   Expire Date          Date    Onband
 173    C06-986        Citric acid powder                                                   ABH        R0004929 C16       7/30/2020     7/30/2018        619.47500
 174    P08-543        PINK HIMALAYAN SEA SALT                                              ABH        R0003188 P02       8/1/2020      8/1/2018           8.76500
 175    L12-204        LIPASE 5000 FIP/G                                                    ABH        R0003263 L03       8/1/2020      8/1/2018           4.59800
 176    S05-213        SODIUM SELENATE 1%                                                   ABH        R0003644 S02       8/1/2020      8/1/2018          25.00000
 177    S09-679        SHU DI HUANG REMANEA GLUTINOSA                                       ABH        R0004653 ROl       8/1/2020      8/1/2018           3.61200
 178    H08-390        HAWTHRONE EXTRACT 4:1                                                ABH        R0004727   H05     8/1/2020      8/1/2018           5.00000
 179    C09-567        CHROMIUM CHROMEMATE(R)CM-IOOM                                        ABH        R0004766 COl       8/1/2020      8/1/2018           0.68600
 180    CS-ABHP-096    Caffeine Anhydrous                                                   ABH        R0008666   MSCOl   8/1/2020      None               0.65000
 181    V08-234        VANILLA FAPW808                                                      ABH        R0003152 F09       8/2/2020      8/2/2018          95.96400
 182    V08-234        VANILLA FAPW808                                                      ABH        R0003271   F13     8/2/2020      8/2/2018          28.74000
 183    C06-986        Citric acid powder                                                   ABH        R0004930   C16     8/3/2020      8/3/2018          22.68000
 184    CS-ABHP-310    ORGANIC OLIVE LEAF POWDER                                            ABH        R0003244   MSCOl   8/8/2020      None               0.50000
 185    007-111        STEVIA EXTRACT 90% ORGANIC                                           ABH        R0004155   S09     8/11/2020     8/11/2018         20.00000
 186    N08-435        NATURAL MELON FLAVOR FCI61059174                                     ABH        R0003154 F18       8/15/2020     8/15/2018         77.13000
 187    G07-453        GRAPE SKIN POWDER                                                    ABH        R0003315   G02     8/15/2020     8/15/2018         45.26800
 188    S09-345        SAND GINGER ROOT POWDER fKaempferia Galanga)                         ABH        R0003668   GOl     8/15/2020     8/15/2018         23.47000
 189    C09-800        COCOA POWDER(DUTCH)                                                  ABH        R0004184 O03       8/19/2020     8/19/2018          17.32000
 190    M09-654        MASKING AGENT FCI58024185                                            ABH        R0003173 F09       8/20/2020     8/20/2018          12.12000
 191    J02-123        JERZEE CWS50 SUNFLOWER NPIP                                          ABH        R0003487 S02       8/22/2020     8/22/2018         146.48800
 192    U09-345        UBIOUINOL(REDUCED VERSION OF CO-OlO)                                 ABH        R0004780 C09       8/24/2020     8/24/2018          0.85200
 193    CS-ABHP-279    AGMATINE SULFATE                                                     ABH        R0003669   MSCOl   8/25/2020     None              45.53600
 194    CS-ABHP-143    MAGNESIUM BHB-CS(compound solution)                                  ABH        R0003836   MSCOl   8/26/2020     None              25.00000
 195    CS-ABHP-338    S-ADENOSYL L-METHIONINE DISULFATE TOSYLATE                           ABH        R0003730   MSCOl   8/30/2020     None               3.66800
 196    CS-ABHP-287    Beef Liver Powder Undefatted                                         ABH        R0002497   MSCOl   8/31/2020     None             250.00000
197     D07-567        DIASTASE 1000 DP/G                                                   ABH        R0003286 D04       9/1/2020      9/1/2018           14.59800
198     B006-003       Black Currant Fruit Powder                                           ABH        R0003507   BIO     9/1/2020      9/1/2018           4.90800
 199    CS.ABHP-202    Boswellia serrata extract 50%                                        ABH        R0003879   MSCOl   9/1/2020      None              25.67400
200     G07-467        GREEN TEA DRY DECAFFEINATED EXTRACT(GREENSELECT)                     ABH        R0004658   GIO     9/1/2020      9/1/2018           3.18700
201     CS-ABHP-009    Parsley Juice Powder-CS-VH                                           ABH        R0004984   ALGEN   9/1/2020      None              21.13000
202     CS-RHLLC-003   SODIUM BHB                                                           ABH        R0005353   MSCOl   9/1/2020      None               8.65400
203     N08-567        Natural milk chocolate fci24045184                                   ABH        R0003222   F18     9/4/2020      9/4/2018          22.68000
204     N08-654        Natural marshamallow FCI57009175                                     ABH        R0003223   F18     9/4/2020      9/4/2018          22.68000
205     S08-456        SOUR CANDY FCI 28018185                                              ABH        R0003224 F18       9/4/2020      9/4/2018          47.76800
206     CS-VH-026      BUTTERNUT SQUASH POWDER                                              ABH        R0004525   MSCOl   9/8/2020      None               13.16400
207     C09-654        Columbian INSTANT DARK ROAST Arabica Coffee 100% ESFF/SDDRE          ABH        R0003337   C15     9/12/2020     9/12/2018         31.23300
208     C09-654        Columbian INSTANT DARK ROAST Arabica Coffee 100% ESFF/SDDRE          ABH        R0003346 C15       9/12/2020     9/12/2018         180.00000
209     A08-267        ASHITABA                                                             ABH        R0003461   A09     9/13/2020     9/13/2018         24.90800
210     C05-732        L-camitine base                                                      ABH        R0005027 L12       9/16/2020     9/16/2018         23.88700
211     008-287        ORGANIC CARDAMON SEED POWDER                                         ABH        R0001416 O02       9/18/2020     9/18/2017          13.73900
212     N09-679        NUCIFERINE2%                                                         ABH        R0005070   ALGEN   9/18/2020     9/18/2018          11.13200
213     L04-222        LION'S MANE P.E. 30% POLYSACCHARIDES                                 ABH        R0004554 L17       9/19/2020     9/19/2018          10.00000
214     P09-456        Pycnogenol                                                           ABH        R0005006 POl       9/19/2020     9/19/2018          0.91100
215     M07-235        MAGNESIUM BHB(MAGNESIUM BETA HYDROXYBUTYRATE)                        ABH        R0004382   M12     9/20/2020     9/20/2018         56.00000
                       Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 48 of 55 PageID #: 283
                                                   Exhibit B to Consent Decree for Permanent Inlunction
                                                    United States v. ABH Nature's Products.Inc.. et al.


                                                                                                                                   Manufacture   Quantity
Entry   Item           Description                                                       Location Lot       Store   Expire Date          Date    Onhand
216     CS-ABHP-316     MILK PROTEIN ISOLATE                                             ABH     R0003680   MSCOl   9/25/2020     None              48.33300
217     B08-478        BLESSED THISTLE HERB POWDER 4:1                                   ABH     R0004269 BIO       9/26/2020     9/26/2018         22.21400
218     H08-657        HOLI BASIL 2% URSOLIC ACID                                        ABH     R0003609 HOI       9/27/2020     9/27/2018         21.53500
219     009-680        OCTACOSANOL 10%                                                   ABH     R0005358 P09       9/27/2020     9/27/2018         15.45500
220     R09-290   •    Reishi 50% polysaccharide                                         ABH     R0005096   ROI     9/29/2020     9/29/2018         25.00000
221     C04-378        CRANBERRY EXTRACT 5:1                                             ABH     R0002114 ClO       10/1/2020     10/1/2017          3.00700
222     106-123        INVERTASE 1000INV/G                                               ABH     R0003436 101       10/1/2020     10/1/2018          4.59800
223     H08-123         HOVENIADULCIS                                                    ABH     R0003642 H05       10/1/2020     10/1/2018         18.73400
224     P02-378        PLEURISY ROOT EXTRACT 4:1                                         ABH     R0003672 P17       10/1/2020     10/1/2018         19.37700
225     CS-ABHP-298     MAGNESIUM CITRATE                                                ABH     R0003713 MSCOl     10/1/2020     10/1/2018        350.00000
226     L08-678        LACTOBACELLUS ACIDOPHILLUS 5 BIL/G                                ABH     R0003722   AOl     10/1/2020     10/1/2018          2.43800
227     POl-632        POLYGUNUM MULTIFLORUM 10:1                                        ABH     R0004750 ALGEN     10/1/2020     10/1/2018         25.00000
 228    M08-124         MONO AMMONIUM GLYCYRRHIZINATE                                    ABH     R0004775   M13     10/1/2020     10/1/2018         19.44400
 229    M03-789         Morinda citrifolia                                               ABH     R0004788   MOl     10/1/2020     10/1/2018          2.69400
 230    CS-RHLLC-002    MAGNESIUM BHB                                                    ABH     R0004962   MSCOl   10/1/2020     None               0.79200
 231    K09-289        KOREAN GINSENG POWDER 10% GINSENOSIDES                            ABH     R0005305   ALGEN   10/1/2020     10/1/2018        109.98800
 232    CS-ABHP-226    Exocyan™ Cran S Organic-OS-VH                                     ABH     R0005525   MSCOl   10/1/2020     None              23.21800
 233    CS-ABHP-250     Sodium citrate                                                   ABH     R0002302   MSCOl   10/2/2020     None             100.00000
 234    CS-ABHP-090    SUNTHEANINE(R)-CS                                                 ABH     R0001319 MSCOl     10/4/2020     None              81.00000
 235    W09-189         WILD FLVORS CHOCOLATE FAPP574                                    ABH     R0003352 F20       10/4/2020     10/4/2018          5.84800
 236    002-456         ORGANIC TURMERIC EXTRACT 95% CURCUMINOIDS GRANULAR               ABH     R0004908   C04     10/7/2020     10/7/2018          7.82000
 237    S09-490        SAPHORA EXTRACT 95%                                               ABH     R0004751   ALGEN   10/8/2020     10/8/2018         25.00000
 238    CS-VH-024      SPINACH POWDER CERTIFIED ORGANIC                                  ABH     R0004526   MSCOl   10/10/2020    None               2.28400
 239    C15-202        CREATINE HCL                                                      ABH     R0004115   C26     10/11/2020    10/11/2018        35.41000
 240    007-432         Organic acai                                                     ABH     R0004655   ALGEN   10/11/2020    10/11/2018        15.00000
 241    007-432         Organic acai                                                     ABH     R0005222   A02     10/11/2020    10/11/2018        15.00000
 242    L09-237        LONICERA CAERULEA FREEZE DRIED BERRY POWDER                       ABH     R0004249   H05     10/12/2020    10/12/2018         6.50000
 243    CS-ABHP-068    COLLAGEN BOVINE A-CS                                              ABH     R0000913   MSCOl   10/14/2020    None            5,000.00000
 244    CS-ABHP-056    PREGNENOLONE-CS                                                  ABH      R0003579 MSCOl     10/15/2020    None               0.30800
 245    CS-ABHP-133    VITAMIN C(AS ORGANIC CAMU CAMU DRY EXTRACT 20%)-CS               ABH      R0004026 C27       10/15/2020    10/15/2018       100.00000
 246    A09-456        ACEROLA FRUIT CONCENTRATION EXTRACT                               ABH     R0004675   A14     10/15/2020    10/15/2018         4.96800
247     V02-111         VANADYL SULFATE 19%                                             ABH      R0004692   VOl     10/15/2020    10/15/2018         0.78000
 248    CS-ABHP-323    CREATINE MONOHYDRATE-CS                                          ABH      R0003812   MSCOl   10/16/2020    None              50.00000
 249    D09-123        D-CHIRO-INOSITOL                                                 ABH      R0004069 D03       10/18/2020    10/18/2018        20.38500
 250    CS-ABHP-358    L-CITRULINE MALATE 2:1- CS                                       ABH      R0003832 L16       10/23/2020    10/23/2018        17.10000
 251    C15-111         Cauliflower juice powder                                        ABH      R0005073   ALGEN   10/23/2020    10/23/2018        20.73800
 252    CS-ABHP-044     CDPCholine-CS                                                   ABH      R0003780 MSCOl     10/24/2020    None              12.00000
 253    N08-256         Beta NADH(as beta -NADH disodium salt)                          ABH      R0003996 N02       10/25/2020    10/25/2018         0.25400
 254    003-123         ORGANIC PARSLEY POWDER                                          ABH      R0004541   P09     10/25/2020    10/25/2018        23.86700
 255    S02-345        STEVIA98%RA                                                      ABH      R0003823   S09     10/29/2020    10/29/2018        20.00000
 256    008-111         Organic Moringa Powder                                          ABH      R0003937 OOl       10/29/2020    10/29/2018        20.94100
 257    CS-ABHP-102     BCM-95(R)(BIO-CURCUMIN (R))-CS                                  ABH      R0000840   MSCOl   11/1/2020     None               0.10400
 258    CS-ABHP-102     BCM-95(R)(BIO-CURCUMIN (R))-CS                                  ABH      R0001084   MSCOl   11/1/2020     None              71.00000
                      Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 49 of 55 PageID #: 284
                                                 Exhibit B to Consent Decree for Permanent Iniunction
                                                    United States v. ABH Nature's Products.Inc.. et al.


                                                                                                                                      Manufacture   Quantity
Entry   Item          Description                                                        Location   Lot        Store   Expire Date          Date    Onhand
259     L08.567       LUNGWORT LEAF POWDER                                               ABH        R0003580 L04       11/1/2020     11/1/2018         20.41000
260     U07-234       UNDERNATURED TYPE 11 COLLAGEN                                      ABH        R0004124 UOl       11/1/2020     11/1/2018          0.75100
261     M04-665       MULLIEN LEAF POWDER                                                ABH        R0004562   M05     11/1/2020     11/1/2018          4.87400
262     T08-178       TRIPHALA POWDER                                                    ABH        R0004569 TOl       11/1/2020     11/1/2018          5.00000
263     D09-190       DICREATINE MAJLATE                                                 ABH        R0004777   M07     11/1/2020     11/1/2018          9.13300
264     S08-189       SCHIZANDRA FRUIT                                                   ABH        R0004850   SIO     11/3/2020     11/3/2018          7.62000
265     S08-189       SCHIZANDRA FRUIT                                                   ABH        R0004918   S02     11/3/2020     11/3/2018         25.00000
266     S09-590       Sodium copper chloophyllin                                         ABH        R0004143 SOl       11/5/2020     11/5/2018          2.00000
267     C09-347       Calcium disodium edta                                              ABH        R0004838   C19     11/10/2020    11/10/2018         7.52700
268     M09-107       MAGNESIUM OXIDE                                                    ABH        R0005337   MOl     11/12/2020    11/12/2018        22.66100
269     H03-290       HORNY GOAT WEED 1% ICARIINS                                        ABH        R0004757   E02     11/13/2020    11/13/2018         12.88200
270     C09-190       CALCIUM SILICATE                                                   ABH        R0004277   ClO     11/15/2020    11/15/2018        22.68000
271     L07-578       Larch Arabinogalactans Powder                                      ABH        R0004548   L02     11/15/2020    11/15/2018        25.00000
272     A14-256       ASTRAGIN(R)                                                        ABH        R0004350 AOl       11/16/2020    11/16/2018          1.00000
273     M08-569       MULBERRY LEAF EXTRACT 1% DNJ                                       ABH        R0005540 M13       11/16/2020    11/16/2018         11.96400
274     V09-345       VTTEX AGNUS CASTUS(CHASTE TREE BERRY EXTRACT)0.6 ANGUSIDES         ABH        R0004576   C27     11/18/2020    11/18/2018         3.14900
275     008-345       OYSTER CALCIUM                                                     ABH        R0005243   ALGEN   11/19/2020    11/19/2018         3.78000
276     M07-235       MAGNESIUM BHB(MAGNESIUM BETA HYDROXYBUTYRATE)                      ABH        R0004383   M12     11/20/2020    11/20/2018        100.00000
277     E09-287       EGGSHELL MEMBRANE COLLAGEN-GENERIC                                 ABH        R0004797 ALGEN     11/20/2020    11/20/2018        26.84900
278     009-567       Ophiopogon Japonicus Extract 50%                                   ABH        R0003941   OOl     11/26/2020    11/26/2018         8.38600
279     S07-346       SODIUM GO BHB(SODIUM BETA HYDROXYBUTYRATE)                         ABH        R0005654 S16       11/27/2020    11/27/2018       204.31500
280     003-124       ORGANIC GARLIC POWDER                                              ABH        R0004542   G02     11/29/2020    11/29/2018         11.36700
281     C08-457       Chaga Mushroom Powder                                              ABH        R0004547   C09     11/29/2020    11/29/2018        25.00000
282     V08-654       VANIFOLIA                                                          ABH        R0004726 V02       11/29/2020    11/29/2018         12.74300
283     M09-679       MONK FRUIT 30%(MFC-E30P)                                           ABH        R0005402   M05     11/30/2020    11/30/2018         0.92000
284     CS-ABHP-250   Sodium citrate                                                     ABH        R0002301   MSCOl   12/1/2020     None              34.25000
285     B07-346       BIFIDOBACTERIUM BREVE                                              ABH        R0003866   Bll     12/1/2020     12/1/2018         49.55000
286     K006-008      KSM-66 ASHWAGANDHA 5% WTTHANOLIDES                                 ABH        R0003997 A09       12/1/2020     12/1/2018          0.00050
287     K006-008      KSM-66 ASHWAGANDHA 5% WITHANOLIDES                                 ABH        R0003997 ALGEN     12/1/2020     12/1/2018          0.50600
288     R04-127       RICE BRAN POWDER                                                   ABH        R0005369 R02       12/1/2020     12/1/2018         20.51900
289     CS-VH-027     BARLEY GRASS JUICE POWDER CERTIFIED ORGANIC                        ABH        R0004521   MSCOl   12/2/2020     None                1.14200
290     C09-786       CREAM FCI34010184                                                  ABH        R0003697 F16       12/4/2020     12/4/2018         22.68000
291     F07-457       FRUIT PUNCH FCI 42013184                                           ABH        R0003698 F16       12/4/2020     12/4/2018          15.36900
292     008-589       ORANGE FCI 65027174                                                ABH        R0003699 F16       12/4/2020     12/4/2018          15.89100
293     POl-267       PEANUTBUTTER MARSHMALLOW                                           ABH        R0003700 F16       12/4/2020     12/4/2018          15.01000
294     A08-345       APPLE FCI 06016174                                                 ABH        R0003702 F16       12/4/2020     12/4/2018          12.36000
295     M09-457       MANGO FCI 550441884                                                ABH        R0003703 F16       12/4/2020     12/4/2018          14.14900
296     R09-267       ROCKET POP FCI04008185                                             ABH        R0003704 F16       12/4/2020     12/4/2018           3.62000
297     N08-567       Natural milk chocolate fci24045184                                 ABH        R0003705   F16     12/4/2020     12/4/2018         22.68000
298     M02-345       MAROUIFORZA                                                        ABH        R0004205   M06     12/4/2020     12/4/2018          10.00000
299     CS-ABHP-193   MAGNESIUM THREONATE/MAGTEIN                                        ABH        R0001223   RECD    12/6/2020     None               0.00300
300     CS-ABHP-342   Tilapia deoidoiized deep sea marine collagen                       ABH        R0003967 FOl       12/10/2020    12/10/2018        30.53000
301     F08-356       HGWORT AERIAL PARTS POWDER                                         ABH        R0004593 FOl       12/11/2020    12/11/2018        24.10000
                        Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 50 of 55 PageID #: 285
                                                  Exhibit B to Consent Decree for Permanent Injunction
                                                        United States v. ABH Nature's Products. Inc., et al.


                                                                                                                                       Manufacture   Quantity
Entry   Item             Description                                                         Location Lot       Store   Expire Date          Date    Onhand
302     B08-590          BAlZHU(AtractylodesEXTRACT 10:1)                                    ABH     R0004752 ALGEN     12/11/2020    12/11/2018        20.44500
303     F08-008          FLAVOR SWEET FCI40033175                                            ABH     R0003779   F09     12/12/2020    12/12/2018         2.00000
304     L09-237          LONICERA CAERULEA FREEZE DRIED BERRY POWDER                         ABH     R0004253   H05     12/12/2020    12/12/2018         6.50000
305     009-509          ORGANIC GREEN TEA POWDER                                            ABH     R0004773 GIO       12/12/2020    12/12/2018        25.00000
306     002-980          ORGANIC APPLE CIDER VINEGAR                                         ABH     R0004682   A08     12/18/2020    12/18/2018        36.63400
307     003-125          ORGANIC ACEROLA POWDER                                              ABH     R0004543   AOl     12/19/2020    12/19/2018        12.36700
308     CS-WB-005        MAGNESIUM STEARATE                                                  ABH     R0004811   MSCOl   12/19/2020    None              20.00000
309     T08-567          TENDOGUARD(R)                                                       ABH     R0004990 TOl       12/26/2020    12/26/2018        10.00000
310     CS-THRIVR-003    ASHWAGANDHA EXTRACT                                                 ABH     R0004267   MSCOl   12/28/2020    None              25.00000
311     M07-234          MAGNESIUM GO BHD(MAGNESIUM BETA HYDROXYBUTYRATE)                    ABH     R0005652   M07     12/28/2020    12/28/2018        76.70700
312     001-234          Organic Bilberry Fruit Powder                                       ABH     R0001602 O02       12/29/2020    12/29/2017        22.02900
313     B09-729          BORAGE OIL POWDER                                                   ABH     R0004096 BIO       12/29/2020    12/29/2018         0.81700
314     CS-ABHP-347      BETANICOTINAMIDE MONONUCLEOTIDE                                     ABH     R0004180 N02       12/29/2020    12/29/2018         0.56000
315     P05-212          PAPAYA EXTRACT 4:1                                                  ABH     R0004537 POl       12/29/2020    12/29/2018         8.99200
316     002-982          ORGANIC LEMON POWDER                                                ABH     R0004652 L03       12/29/2020    12/29/2018        25.89600
317     CS-ABHP-151      GREEN COFFEE BEAN EXTRACT 50% CHLOROGENIC ACID                      ABH     R0002953   MSCOl   1/1/2021      None             244.32800
 318    C09-287          Cranberry extract 25% proans                                        ABH     R0004090 C28       1/1/2021      1/1/2019           3.61000
319     G02-289          GYMNEMA LEAF EXTRACT(GS4(R))                                        ABH     R0004701   G17     1/1/2021      1/1/2019           0.96000
 320    C08-480          CHAMOMILE EXTRACT 10:1                                              ABH     R0004728 ClO       1/1/2021      1/1/2019          25.00000
321     C05-282          CHINESE RED GINSEG ROOT POWDER                                      ABH     R0004731   COl     1/1/2021      1/1/2019           1.27800
322     CS-ZH-005        PAPAYA LEAF POWDER                                                  ABH     R0005001   MSCOl   1/1/2021      None              10.65200
 323    B09-190          BURDOCK EXTRACT 10:1                                                ABH     R0004774   Bll     1/3/2021      1/3/2019          24.32700
324     A09-577          ASHWAGANDHA EXTRACT 4:1                                             ABH     R0004776   AlO     1/6/2021      1/6/2019          21.86000
 325    CS-ABHP-179      MCT Oil Powder                                                      ABH     R0003837   MSCOl   1/7/2021      None             925.00000
326     CS-ABHP-129      HYDROLYZED BOVINE GELATIN-CS                                        ABH     R0004201   B08     1/8/2021      1/8/2019         130.00000
 327    CS-ABHP-061      Ginkgo Biloba Leaf Extract(24% Flavone glycosides,6% Lacto          ABH     R0002908   MSCOl   1/9/2021      None             100.00000
 328    C08-340          Calcium phosphate                                                   ABH     R0004779   C02     1/9/2021      1/9/2019          25.00000
 329    C09-291          CORNUS OFFICINALIS FRUIT EXTRACT                                    ABH     R0005377   A02     1/9/2021      1/9/2019          23.18200
 330    G04-111          GrBenTeaLeafExtract(50%POLY.30%CATECHINS.l%CAFFEINE)DECAFE          ABH     R0002136 G17       1/11/2021     1/11/2018         11.47400
 331    CS-VH-022        OAT GRASS LEAF POWDER CERTIFIED ORGANIC                             ABH     R0004483   MSCOl   1/14/2021     None              13.99700
332     P09-678          PRETICX 70 p                                                        ABH     R0005025   ALGEN   1/15/2021     None             142.06300
 333    CS-ABHP-362      ErgoActive 5%                                                       ABH     R0004162   ALGEN   1/18/2021     None               0.50000
 334    CS-VH-028        OAT GRASS JUICE POWDER CERTIFIED ORGANIC                            ABH     R0004522   MSCOl   1/22/2021     None               1.14200
 335    CS-THRIVR-002    REISHI MUSHROOM EXTRACT                                             ABH     R0004122   MSCOl   1/25/2021     None              40.00000
 336    009-678          ORGANIC INULIN FROM CHICORY                                         ABH     R0004992   ALGEN   1/26/2021     1/26/2019          7.96600
 337    BOl-112          BITTER BLOCKER 10015175                                             ABH     R0004009 F23       1/28/2021     1/28/2019         22.68000
 338    R06-345          RED SUPERNOVA 28122184                                              ABH     R0004014   F23     1/28/2021     1/28/2019          5.85000
 339    L09-237          LONICERA CAERULEA FREEZE DRIED BERRY POWDER                         ABH     R0004250 H05       1/28/2021     1/28/2019          6.50000
 340    002-981          ORGANIC CAYENNE                                                     ABH     R0005175   C12     1/28/2021     1/28/2019         74.49400
 341    B07-456          BLUE RASPBERRY FCI79018174                                          ABH     R0004010   F23     1/29/2021     1/29/2019          8.64000
 342    N08-234          NATURAL LEMON LIME 51021185                                         ABH     R0004011   F23     1/29/2021     1/29/2019         28.53500
 343    CS-VH-029        WHEAT GRASS JUICE POWDER CERTIFIED ORGANIC                          ABH     R0004523   MSCOl   1/31/2021     None               1.14200
 344    S09-456          SODIUM NITRATE                                                      ABH     R0004550 S02       1/31/2021     1/31/2019         25.00000
                      Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 51 of 55 PageID #: 286

                                                  Exhibit B to Consent Decree for Permanent Iniunction
                                                      United States v. ABH Nature's Products.Inc.. et aL


                                                                                                                                       Manufacture   Quantity
Entry   Item          Description                                                         Location   Lot        Store   Expire Date          Date    Onhand
345     C07-478       CAYENNE EXTRACT                                                     ABH        R0004223 C02       2/1/2021      2/1/2019           5.00000
346     CS-ABHP-360   DIGESTIVE ENZYME                                                    ABH        R0004575   MSCOl   2/1/2021      None              50.00000
347     T08-768       TONG KAT/LONG JACK POWDER                                           ABH        R0004720 LOl       2/1/2021      2/1/2019           9.05700
348     NOl-346       NATURAL MDCED CAROTENOIDS 10% BEADLET                               ABH        R0004759 ALGEN     2/1/2021      2/1/2019            1.36000
349     H09-478       HORSE CHESTNUT BETA ESCIN 40%                                       ABH        R0004981   H06     2/3/2021      2/3/2019          24.93600
350     T03-678       TONGKAT ALI EXTRACT 100:1                                           ABH        R0004676   LI7     2/9/2021      2/9/2019          21.56600
351     N06-753       NATURAL CHOCOLATE FLAVOR 764-414                                    ABH        R0004020 FIO       2/11/2021     2/11/2019         25.00000
352     N06.753       NATURAL CHOCOLATE FLAVOR 764-414                                    ABH        R0004021   FIO     2/11/2021     2/11/2019          5.00000
353     CS-AMP-002    SODIUM CHLORIDE                                                     ABH        R0005701   MSCOl   2/12/2021     None              36.51600
354     008-548       ORGANIC LEMON STRAWBERRY FLAVOR FCI501132184                        ABH        R0004023   F09     2/13/2021     2/13/2019          7.86700
355     009-678       ORGANIC INULIN FROM CHICORY                                         ABH        R0005209 102       2/16/2021     2/16/2019        125.00000
356     K04-111       KELP 0.1% Iodine                                                    ABH        R0004845   K02     2/18/2021     2/18/2019         56.68700
357     F08-345       Fish collagen granular- instant soluble.                            ABH        R0004322 F03       2/20/2021     2/20/2019       1,500.00000
358     M09-235       MARINE COLLAGEN                                                     ABH        R0004546 ALGEN     2/20/2021     2/20/2019       1,700.00000
359     S15-797       SELENIUM GLYCINATE COMPLEX 1%                                       ABH        R0004854 SOl       2/22/2021     2/22/2019          2.30500
360     CS-AMP-011    WAZYMAZE                                                            ABH        R0005692   ALGEN   2/23/2021     None              48.68800
361     CS-ABHP-148   Homy goat weed 10% icariins-cs                                      ABH        R0002812   MSCOl   2/24/2021     None             358.38900
362     L09-237       LONICERA CAERULEA FREEZE DRIED BERRY POWDER                         ABH        R0004251   H05     2/26/2021     2/26/2019          6.50000
363     L09-237       LONICERA CAERULEA FREEZE DRIED BERRY POWDER                         ABH        R0004252 H05       2/26/2021     2/26/2019          6.50000
364     C15-797       COPPER BISGLYCINATECHELATE 10%                                      ABH        R0004471   COl     2/27/2021     2/27/2019          4.83000
365     M09-198       MILK PROTEIN ISOLATE 90%                                            ABH        R0005136 MSCOl     2/28/2021     2/28/2019         37.66700
366     C08-345       COCOA JD COCOA JB550-11                                             ABH        R0005544 C24       2/28/2021     2/28/2019         113.40000
367     B16-335       BOSWELLIA SERRATA P.E.(Std. to 70% Boswellic Acids)                 ABH        R0008306 B13       2/28/2021     None              25.00000
368     A08-490       APPLE POLYPHENOLS 20%                                               ABH        R0004772   ALGEN   3/1/2021      3/1/2019           5.00000
369     R09-111       ROOIBOS(RED)HERBAL TEA POWDER                                       ABH        R0004950 ROl       3/1/2021      3/1/2019          25.00000
370     A08-490       APPLE POLYPHENOLS 20%                                               ABH        R0004965   ALGEN   3/1/2021      3/1/2019           6.00000
371     009-287       OLIVE LEAF P.E.40% OLEUROPEIN                                       ABH        R0005180 OOl       3/1/2021      3/1/2019          25.00000
372     CS-AMP-010    CARBIO                                                              ABH        R0005685   MSCOl   3/2/2021      None              48.68800
373     M08-568       Mesima Mushroom Powder                                              ABH        R0005215   MOl     3/3/2021      3/3/2019          25.00000
374     L09-467       LEUCINE PEPTIDES                                                    ABH        R0005141   L09     3/6/2021      3/6/2019           3.27900
375     S07-456       SOY ISOFLAVONE 22%(STD.TO.7% DIADZEIN.12%GENISTEIN)                 ABH        R0004163 SOl       3/10/2021     3/10/2019          7.55600
376     CS-ABHP-305   MONK FRUIT 50% mogrosides V 98% total mogrosides                    ABH        R0003586   MSCOl   3/11/2021     None               3.61000
377     M09-190       MILLET SEED 5%                                                      ABH        R0004982 MOl       3/12/2021     3/12/2019         25.00000
378     B07-345       BCAA INSTANT 2:1:1                                                  ABH        R0004611   ALGEN   3/15/2021     3/15/2019         29.17700
379     R08-346       ROYAL SUN BLAZEl POWDER-MYCELIUM                                    ABH        R0005011   R06     3/15/2021     3/15/2019         25.00000
380     C15-109       Cabbage iuice powder                                                ABH        R0005116 C18       3/16/2021     3/16/2019          11.90300
381     B08-568       BONE BROTH PROTEIN                                                  ABH        R0004767 MSCOl     3/24/2021     3/24/2019       6,867.21300
382     B07-290       BUTTERYFLY PEA TEA POWDER                                           ABH        R0004974   BOl     3/25/2021     3/25/2019         50.00000
383     B08-567       GRASSFED BOVINE COLLAGEN PEPTIDES                                   ABH        R0005541   B16     3/25/2021     3/25/2019       4,607.78800
384     008-356       ORGANIC GINGER POWDER                                               ABH        R0004972   G07     3/26/2021     3/26/2019          16.22800
385     W0208         WATERCRESS JUICE POWDER                                             ABH        R0002537   W02     3/27/2021     3/27/2018          5.70700
386     HOl-590       HALIOTIS                                                            ABH        R0004973   ALGEN   3/28/2021     3/28/2019         50.00000
387     CS-ABHP-278   BETAALANINE                                                         ABH        R0003665   MSCOl   3/29/2021     None              20.86600
                      Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 52 of 55 PageID #: 287
                                                  Exhibit B to Consent Decree for Permanent Injunction
                                                     United States v. ABH Nature's Products.Inc.. et al.


                                                                                                                                         Manufacture   Quantity
Entry   Item           Description                                                        Location   Lot        Store   Expire Date            Date    Onhand
388     M07-345        MANGANESE AA CHELATE 20%                                           ABH        R0004820   M13     4/1/2021        4/1/2019           3.74400
389     G09-239       Gum acacia powder-        H-550 ISC GUMS                            ABH        R0004988   G09     4/1/2021        4/1/2019           3.55900
390     G09-239       Gum acacia powder-        H-550 ISC GUMS                            ABH        R0005098   G17     4/1/2021        4/1/2019          25.00000
391     C08-678       Chicory root extract 10:1                                           ABH        R0005309 C18       4/1/2021    .   4/1/2019           9.22900
392     S09-356       SUNFLOWER LECITHIN 20% PHOSPHATIDYLCHOLINE                          ABH        R0005367 S09       4/1/2021        4/1/2019           13.05200
393     N02-123        NAT SMOOTHENAL(R)2G FUNCTIONAL FK                                  ABH        R0004408   FIO     4/3/2021        4/3/2019           8.37200
394     L04-234       LACTASE 1000 POWDER                                                 ABH        R0004282   L09     4/4/2021        4/4/2019          21.73700
395     CS-ABHP-249   Sodium chloride                                                     ABH        R00023I9   MSCOl   4/5/2021        None             135.30000
396     R09-678       RUBUS COREANUS MIQUEL                                               ABH        R0005379 R05       4/8/2021        4/8/2019          23.18200
397     CS-VH-025     PUMPKIN POWDER CERTIFIED ORGANIC                                    ABH        R0004524   MSCOl   4/9/2021        None               13.18400
398     B06-345       BANANA FCI08008184                                                  ABH        R0004456 F12       4/10/2021       4/10/2019         17.70000
399     F07-456       FRUIT PUNCH FCI 42011174                                            ABH        R0004457   F12     4/10/2021       4/10/2019         13.55100
400     M09-876        MIXED BERRY (natural flavor powder)09077174                        ABH        R0004458   F12     4/10/2021       4/10/2019         17.17900
401     AOl-290        ACAIPOMAGRANTE                                                     ABH        R0004459 F12       4/10/2021       4/10/2019        135.41200
402     CS-VH-023      WHEAT GRASS LEAF POWDER CERTIFIED ORGANIC                          ABH        R0004481   MSCOl   4/11/2021       None               13.99700
403     009-390        Organic apple cider vinegar with mother                            ABH        R0005645   AOl     4/12/2021       4/12/2019          12.37600
404     L07-987       LIONS MANE EXTRACT 30% BETA GLUCANS                                 ABH        R0005740 L02       4/12/2021       4/12/2019         25.00000
405     CS-VH-021     BARLEY GRASS LEAF POWDER CERTIFIED ORGANIC                          ABH        R0004482   MSCOl   4/14/2021       None               13.99700
406     CS-ABHP-357    S-Acetyl Glutathione                                               ABH        R0004529 L09       4/15/2021       4/15/2019          0.84800
407     ClO-234        Coconut flavor                                                     ABH        R0004460 F12       4/16/2021       4/16/2019          3.36800
408     C08-389       Calcium carbonate non GRANULAR)                                     ABH        R0005174 C14       4/22/2021       4/22/2019        375.00000
409     M03-234        MILK BUDS 66836 Peru                                               ABH        R0005574   MSCOl   4/22/2021       None               3.00000
410     CS-ABHP-107   Ginger Extract 5% Gingerols                                         ABH        R0002751   MSCOl   4/23/2021       None              13.00000
411     A09-109       ADVANTA THRIVE II CORN POWDER 129(^01 90% IN LONG CHAIN             ABH        R0005308   ALGEN   4/23/2021       4/23/2019          8.70100
412     CS-BS-001     SPECTRA                                                             ABH        R0004674 ALGEN     4/26/2021       None               2.27500
413     K08-125       KAEMPFERIA PARVIFLORA EXTRACT 5% 5,7 DIMETHOXYFLAVONE               ABH        R0005119 KOl       4/27/2021       4/27/2019          0.90200
414     CS-AMP-019    SUCRALOSE POWDER                                                    ABH        R0005703   MSCOl   4/28/2021       None              17.52700
415     R08-378       RASPBERRY FLAVOR 79063184                                           ABH        R0004520 Fll       4/29/2021       4/29/2019          0.07500
416     L08-123       LEMON GF 50055184                                                   ABH        R0004571   F19     4/29/2021       4/29/2019         20.03900
417     M08-457        MASKING AGENT 58021175                                             ABH        R0004572 F19       4/29/2021       4/29/2019          3.37100
418     N08-788       NATURAL CHOCOLATE FLAVOR 24084184                                   ABH        R0004573 F19       4/29/2021       4/29/2019         14.60200
419     M09-234       GOMCT 70% COCONUT ON ACACIA                                         ABH        R0004678   ALGEN   4/29/2021       4/29/2019        371.06200
420     CS-ABHP-294   GARCINIA CAMBOGIA EXTRACT 60%HCA                                   ABH         R0002813   MSCOl   5/1/2021        None             150.00000
421     CS-ABHP-008   Goldenseal Root Powder-CS-VH                                        ABH        R0004388   MSCOl   5/1/2021        None               2.21500
422     S08-567       STRAWBERRY GF 83008194                                             ABH         R0004574 F19       5/1/2021        5/1/2019           6.97800
423     C09-191       CSC3 PROBIOTIC MDC                                                 ABH         R0004714 P17       5/1/2021        5/1/2019          11.83100
424     D08-346       DIGESEB                                                            ABH         R0004715   D03     5/1/2021        5/1/2019          22.36200
425     B09-289       Butchers Broom Extract(Std to 10% Saponins)                        ABH         R0005596   ALGEN   5/1/2021        5/1/2019          37.50100
426     CS-AMP-008    BCAA                                                                ABH        R0005683   MSCOl   5/2/2021        None              12.17200
427     002-980       ORGANIC APPLE CIDER VINEGAR                                         ABH        R0005264 A15       5/9/2021        5/9/2019        1,160.00000
428     W09-110        WHEY PROTEIN CONCENTRATE                                           ABH        R0005138   MSCOl   5/10/2021       5/10/2019        152.43100
429     M09-234       GO MCT 70% COCONUT ON ACACIA                                       ABH         R0005231   M09     5/12/2021       None             240.00000
430     M09-107        MAGNESIUM OXIDE                                                    ABH        R0005504   M02     5/13/2021       5/13/2019        100.00000




                                                                             10
                      Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 53 of 55 PageID #: 288
                                                Exhibit B to Consent Decree for Permanent Inlunction
                                                    United States v. ABH Nature's Products. Inc.. et aL


                                                                                                                                      Manufacture   Quantity
Entry   Item          Description                                                        Location   Lot        Store   Expire Date          Date    Onhand
431     CS-ABHP-098   Palmitoylethanolaniide(PEA)                                        ABH        R0005324   MSCOl   5/16/2021     None               0.65800
432     CS-ABHP-136   FOS(FRUCTOSE OLICjOSACCHARIDE)-CS                                  ABH        R0000378   MSCOl   5/21/2021     None             200.00000
433     CS-ABHP-290   LIONS MANE EXTRACT(STD TO 30% POLYSACCHARIDE)                      ABH        R0003287 MSCOl     5/22/2021     None              17.55500
434     H07-456       HMB(as Calcium HMB Monohydrate)                                    ABH        R0005030 C18       5/24/2021     5/24/2019         11.65300
435     X09-459       XIANG FU-NUT GRASS RHIZOME                                         ABH        R0004975   XOl     5/27/2021     5/27/2019         14.75100
436     002-982       ORGANIC LEMON POWDER                                               ABH        R0005208   L04     5/27/2021     5/27/2019         60.00000
437     CS-ABHP-293   GREEN COFFEE BEAN EXTRACT 4:1                                      ABH        R0003218   MSCOl   5/28/2021     None             226.37500
438     P05-212       PAPAYA EXTRACT 4:1                                                 ABH        R0005110 P17       5/28/2021     5/28/2019         25.00000
439     008-356       ORGANIC GINGER POWDER                                              ABH        R0005315   Gil     5/28/2021     5/28/2019        317.80000
440     T03-678       TONGKAT ALI EXTRACT 100:1                                          ABH        R0005390 T02       5/28/2021     5/28/2019         50.00000
441     CS-ABHP-136   FOS(FRUCTOSE OLIGOSACCHARIDE)-CS                                   ABH        R0000379   MSCOl   5/29/2021     None             292.20000
442     G04-211       GRAPE SEED POWDER                                                  ABH        R0004305   GOl     6/1/2021      6/1/2018           1.73400
443     B03-020       BLACK PEPPER EXTRACT 4:1                                           ABH        R0004730 BOl       6/1/2021      6/1/2018           4.46400
444     CS-GL-042     SHILAJIT EXTRACT 50% FULVIC ACID 20% HUMIC ACID-CS                 ABH        R0005399   MSCOl   6/1/2021      None               1.00000
445     S15-159       SENSORIL®                                                          ABH        R0005629   S12     6/1/2021      6/1/2019          14.70000
446     R08-234       RESVERATROL 20%                                                    ABH        R0005417   R05     6/15/2021     6/15/2019          1.73600
447     C13-111       Chromium Picolinate 99%                                            ABH        R0005712 COl       6/23/2021     6/23/2019          0.81900
448     M09-289       MCrr OIL POWDER 70% ON ACACIA                                      ABH        R0005480   Mil     6/24/2021     6/24/2019         9828000
449     L09-902       LESPEDEZA CUNEATA G.DON                                            ABH        R0005378   LOl     6/25/2021     6/25/2019         23.18200
450     D09-679       DIGESEB SUPER PB                                                   ABH        R0005355   ALGEN   7/1/2021      7/1/2019          13.72700
451     D09-680       DE 111 PROBIOTIC                                                   ABH        R0005387 P02       7/3/2021      7/3/2019           4.21600
452     CS-AMP-003    SOY LECITHIN                                                       ABH        R0005702   ALGEN   7/8/2021      None              24.34400
453     A07-234       AMINO MASKER CARMI22969                                            ABH        R0005031   F09     7/9/2021      7/9/2019           1.29100
454     C09-288       CEREBELLETM                                                        ABH        R0005157   W03     7/16/2021     7/16/2019          6.81600
455     SOl-555       Sheep Placenta Freeze Dried Extract Powder                         ABH        R0005176 SIO       7/18/2021     7/18/2019          0.70000
456     P09-578       PEACH MANGO 2X 68003194                                            ABH        R0005156   FIO     7/19/2021     7/19/2019          1.44600
457     CS-ABHP-308   BACOPA MONNIERI EXTRACT 20% BACOPASIDES                            ABH        R0003481   MSCOl   7/26/2021     None               6.10000
458     CS-ABHP-220   Rhodiola rosea 3% salidrosides 1% rosavins                         ABH        R0003694   MSCOl   7/26/2021     None              35.26100
459     CS-ABHP-293   GREEN COFFEE BEAN EXTRACT 4:1                                      ABH        R0003691   MSCOl   7/28/2021     None              25.00000
460     G09-680       GRASS FED BUTTER POWDER                                            ABH        R0005319 ALGEN     7/28/2021     7/28/2019          9.70800
461     A08.234       AMINO MASKING VFCI58044185                                         ABH        R0005287 F20       7/30/2021     7/30/2019         19.53800
462     M08-664       MASKING AGENT FCI58015175                                          ABH        R0005288 F20       7/30/2021     7/30/2019        113.40000
463     N08-788       NATURAL CHOCOLATE FLAVOR 24084184                                  ABH        R0005289   F20     7/30/2021     7/30/2019         22.68000
464     V08-456       VANILLA ICE CREAM 91083184                                         ABH        R0005290 F20       7/30/2021     7/30/2019         21.94800
465     E08-203       ECHINACEA PURPUREA HERB POWDER                                     ABH        R0003737 EOl       8/1/2021      8/1/2018          12.47800
466     CS.ZH-004     CHAPARRAL POWDER                                                   ABH        R0004998   MSCOl   8/1/2021      None              14.37700
467     CS-ZH-006     CATS CLAW POWDER                                                   ABH        R0004999   MSCOl   8/1/2021      None               5.65200
468     V09-765       VANADIUM(AS VANADIUM AMONO ACID CHELATE.1%)                        ABH        R0005131   V02     8/1/2021      None               3.92700
469     C15-199       CLA OIL POWDER 50%                                                 ABH        R0005331   ALGEN   8/1/2021      8/1/2019          16.96900
470     G09-109       Gum blend(FUSION)ISC SILK 700                                      ABH        R0005430 F03       8/1/2021      8/1/2019          21.17300
471     S16-225       S-Acetyl Glutatfaione -emothion(R)                                 ABH        R0005497   L18     8/1/2021      8/1/2019           4.81000
472     Z07-226       ZINC GLUCONATE DIHYDRATE 14%                                       ABH        R0005565 Z02       8/1/2021      8/1/2019          50.00000
473     K07-589       KSM.66 ASHWAGANDHA 5% WTTHANOLIDES(VEGAN)                          ABH        R0005677 All       8/1/2021      8/1/2019          31.10300




                                                                            11
                        Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 54 of 55 PageID #: 289
                                                  Exhibit B to Consent Decree for Permanent Injunction
                                                       United States v. ABH Nature's Products. Inc.. et al.


                                                                                                                                         Manufacture   Quantity
Entry   Item             Description                                                        Location   Lot        Store   Expire Date          Date    Onhand
474     CS-WB-010        Organic Maca Powder                                                ABH        R0005146 MSCOl     8/2/2021      None              44.53700
475     N09-346          101 NEP                                                            ABH        R0005227   SOl     8/5/2021      8/5/2019           1.63400
476     N09-190          NATURAL AND ARTTFICIAL CHOCOLATE 24042184                          ABH        R0005285   F20     8/5/2021      8/5/2019          41.65400
477     N09-191          NATURAL AND ARTfflCIAL MARSHMALLOW 57010185                        ABH        R0005286 F20       8/5/2021      8/5/2019          14.01900
478     CS-ABHP-328      BULGARIAN TRIBULUS(STD TO 95% SAPONINS)                            ABH        R0003469   MSCOl   8/11/2021     None              14.56200
479     CS-THRIVR-004    Natural Chicken Broth Flavor(Vanns)                                ABH        R0004291   MSCOl   8/13/2021     None             135.60000
480     CS-THRIVR-001    Natural Chicken Soup Flavor(Vanns)                                 ABH        R0004292   MSCOl   8/14/2021     None             271.20000
481     CS-ABHP-311      L-GLUTAMINE                                                        ABH        R0003800   MSCOl   8/18/2021     None              16.60000
482     CS-AMP-018       WHEY PROTEIN 80%                                                   ABH        R0005699   MSCOl   8/28/2021     None            U17.20000
483     M09-568          MASKING 501                                                        ABH        R0005375   F09     8/29/2021     8/29/2019          7.12500
484     N09-908          NATURAL BLUEBERRY FLAVOR FAPP566                                   ABH        R0005385 FIO       8/29/2021     8/29/2019         40.72400
485     M05-459          MICROENCAPSULATED CAFFEINE POWDER                                  ABH        R0005551   EOl     9/1/2021      9/1/2019          22.70000
486     C09-234          CALCIUM GO BHB(CALCIUM BETA HYDROXY BUTYRATE)                      ABH        R0005651   C06     9/3/2021      9/3/2019         136.78500
 487    C08-554          CHERRY BERRY FLAVOR FCl 23156175                                   ABH        R0005423   ALGEN   9/5/2021      9/5/2019          32.54000
 488    V07-234          VANILLA ICING                                                      ABH        R0005490   ALGEN   9/10/2021     9/10/2019         21.98100
 489    C06-123          CHOCOLATE PEANUT BUTTER FCI24095184                                ABH        R0005491   ALGEN   9/10/2021     9/10/2019         12.12600
 490    WOl-003          WATERMELON 2X 94002194                                             ABH        R0005492 ALGEN     9/10/2021     9/10/2019         12.75000
 491    CS-AMP-006       CHOCOLATE FL                                                       ABH        R0005691   MSCOl   9/11/2021     None             450.26200
 492    CS-ABHP-005      Bearberry Extract(std. to 20% arbutin)-CS-VH                       ABH        R0003995   MSCOl   9/14/2021     None               0.20000
 493    CS-ABHP-005      Beaiberry Extract(std. to 20% arbutin)-CS-VH                       ABH        R0005004 MSCOl     9/14/2021     None               1.02500
 494    CS-ABHP-005      Bearberry Extract(std. to 20% arbutin)-CS-VH                       ABH        R0005534 MSCOl     9/14/2021     None              25.00000
 495    V09-390          VANILLA BEAN FCI 91084184                                          ABH        R0005493   ALGEN   9/16/2021     9/16/2019          6.68200
 496    CS-AMP-009       L-GLUTAMINE                                                        ABH        R0005684   MSCOl   9/25/2021     None              12.17200
 497    L08-680          LACTOBACILLUS ACIDOPHILLUS 10 BIL/G                                ABH        R0005555 L09       9/26/2021     9/26/2019          2.00300
 498    CS-ABHP-007      Goldenrod Herb Powder-CS-VH                                        ABH        R0005494   MSCOl   10/1/2021     None              17.53500
 499    E07-178          EV NOLMAX(TM)-l5%                                                  ABH        R0005603 E02       10/2/2021     10/2/2019          0.32300
 500    W09-567          WILD FLAVORS FRENCH VANILLA FAPP571                                ABH        R0005591   F17     10/3/2021     10/3/2019         36.28000
 501    CS-ABHP-348      SUNFLOWER LECITHIN POWDER                                          ABH        R0003693 MSCOl     10/23/2021    None              18.96700
 502    CS-ABHP-111      DEFATTED DESICATED BEEF LIVER POWDER-CS-VH                         ABH        R0004986   MSCOl   12/1/2021     None              35.58500
 503    CS-ZH-003        GALANGAL ROOT POWDER                                               ABH        R0005002   MSCOl   12/1/2021     None              14.37700
 504    CS-WB-017        JOHN WORT EXTRACT-CS                                               ABH        R0005150 MSCOl     12/18/2021    None              16.00200
 505    CS-ABHP-289      BOSWELLIA SERRATE EX(WORKVEL)FROM VERDURE SCIENCE-CS-VH            ABH        R0003535   MSCOl   2/1/2022      None              11.18900
 506    CS-ZH-002        GRAVIOLA LEAF POWDER                                               ABH        R0005003   MSCOl   2/1/2022      None               9.37700
 507    CS-TLHI-002      GRAVIOLA LEAF POWDER                                               ABH        R0005461   MSCOl   2/1/2022      None              50.00000
 508    CS-BS-002        L-GLUTATHIONE REDUCED                                              ABH        R0004673   MSCOl   2/7/2022      None               3.65000
 509    CS-ABHP-006      Dandelion Extract 4:1-CS-VH                                        ABH        R0004413   MSCOl   2/28/2022     None               0.20000
 510    CS-ABHP-006      Dandelion Extract 4:1-CS-VH                                        ABH        R0005523   ALGEN   2/28/2022     None               4.51000
 511    CS-ABHP-006      Dandelion Extract 4:1-CS-VH                                        ABH        R0005737   ALGEN   2/28/2022     None              25.00000
 512    S09-902          SEMEN CUSCUTAE                                                     ABH        R0005005   SOl     3/12/2022     3/12/2019         1322000
 513    CS-ABHP-251      Potassium chloride                                                 ABH        R0002318   MSCOl   3/16/2022     None             335.11000
 514    C06-128          CYPERUS ROTUNDUS(XIANG FU)POWDER UNSULFURED                        ABH        R0004837   C17     3/26/2022     3/26/2019         20.70800
 515    CS-ABHP-180      120MM T/E FS GREEN CAPS                                            ABH        R0000614   MSCOl   4/3/2022      None            2,496.00000
 516    C06-909          COPPER AMINO ACID CHELATE 20%                                      ABH        R0002514   C02     4/9/2022      None               4.32400




                                                                               12
                      Case 2:19-cv-06589-LDH-RLM Document 10 Filed 12/23/19 Page 55 of 55 PageID #: 290
                                             Exhibit B to Consent Decree for Permanent Iniunction
                                                United States v. ABH Nature^s Products.Inc.. et al.


                                                                                                                                  Manufacture   Quantity
Entry   Item          Description                                                    Location   Lot        Store   Expire Date          Date    Onhand
517     CS-AMP-007    CREATINE MONO                                                  ABH        R0005682   MSCOl   4/17/2022     None             243.44000
518     M09-290       MIRACOAL ELECTRO CAPSULE                                       ABH        R0005183 MSCOl     5/1/2022      None             160.00000
519     CS-ABHP-008   Goldenseal Root Powder-CS-VH                                   ABH        R0005503   MSCOl   5/1/2022      None              25.00000
520     CS-EUSA-002   DR.LAUB HUMIC FULVIC                                           ABH        R0003168   MSCOl   5/16/2022     None               2.28000
521     CS-AMP-CK)5   COCOA POWDER                                                   ABH        R0005690 MSCOl     7/18/2022     None             961.18000
522     L07-457       L-ARGININE HCL(FERMENTATION)                                   ABH        R0002413   L15     1/5/2023      1/5/2018            1.90400
523     CS-ABHP-315   BROCCORAPHANIN TM                                              ABH        R0003578   MSCOl   9/1/2023      None              35.66400
524     YELL0W#6      FD&C YELLOW 6 ALUM LAKE 35-42%(096101001)                      ABH        R0003353   FIO     9/10/2023     9/10/2018          6.00000




                                                                        13
